Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
among
PMC COMMERCIAL TRUST
and
FIRST WESTERN SBLC, INC.,
as Borrowers
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
And
THE LENDERS NAMED HEREIN,
as Lenders
DECEMBER 28, 2010
$30,000,000 SENIOR REVOLVING CREDIT FACILITIES

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS AND TERMS
    1  
1.1 Definitions
    1  
1.2 Time References
    18  
1.3 Other References
    18  
1.4 Accounting Principles
    19  
 
       
SECTION 2. COMMITMENTS
    19  
2.1 PMC Revolving Facility
    19  
2.2 PMC Borrowing Procedure
    19  
2.3 PMC Borrowing Requests
    20  
2.4 Reduction or Termination of PMC Commitment
    20  
2.5 First Western Revolving Facility
    20  
2.6 First Western Borrowing Procedure
    21  
2.7 First Western Borrowing Requests
    21  
2.8 Reduction or Termination of First Western Commitment
    22  
 
       
SECTION 3. TERMS OF PAYMENT
    22  
3.1 Notes and Payments
    22  
3.2 Interest and Principal Payments
    23  
3.3 Interest Options
    24  
3.4 Quotation of Rates
    24  
3.5 Default Rate
    24  
3.6 Interest Recapture
    24  
3.7 Interest Calculations
    25  
3.8 Maximum Rate
    25  
3.9 Interest Periods
    26  
3.10 Conversions
    26  
3.11 Order of Application
    26  
3.12 Sharing of Payments, Etc.
    27  
3.13 Offset
    27  
3.14 Booking Borrowings
    27  
3.15 Basis Unavailable or Inadequate for LIBOR Rate
    28  
3.16 Additional Costs
    28  
3.17 Change in Governmental Requirements
    29  
3.18 Consequential Loss
    30  
3.19 Foreign Lenders, Participants, and Purchasers
    30  
 
       
SECTION 4. FEES
    30  
4.1 Treatment of Fees
    30  
4.2 Fees of Administrative Agent
    30  
4.3 Upfront Fees
    31  
4.4 Commitment Fee
    31  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 5. CONDITIONS PRECEDENT
    31  
5.1 Initial Advances
    31  
5.2 All Borrowings
    33  
 
       
SECTION 6. REPRESENTATIONS AND WARRANTIES
    33  
6.1 Purpose and Regulation U
    33  
6.2 Corporate Existence, Good Standing, Authority and Locations
    34  
6.3 Subsidiaries and Names
    34  
6.4 Authorization and Contravention
    34  
6.5 Binding Effect
    35  
6.6 Financials
    35  
6.7 Solvency
    35  
6.8 Litigation
    35  
6.9 Taxes
    35  
6.10 Environmental Matters
    35  
6.11 Employee Plans
    36  
6.12 Properties; Liens
    36  
6.13 Government Regulations
    36  
6.14 Transactions with Affiliates
    37  
6.15 Debt
    37  
6.16 Leases
    37  
6.17 Labor Matters
    37  
6.18 Intellectual Property
    37  
6.19 Insurance
    37  
6.20 Full Disclosure
    37  
 
       
SECTION 7. AFFIRMATIVE COVENANTS
    38  
7.1 Certain Items Furnished
    38  
7.2 Use of Credit
    40  
7.3 Books and Records
    40  
7.4 Inspections
    40  
7.5 Taxes
    40  
7.6 Payment of Obligation
    40  
7.7 Expenses
    41  
7.8 Maintenance of Existence, Assets and Business
    41  
7.9 Insurance
    41  
7.10 Compliance with Governmental Requirements
    41  
7.11 Indemnification
    42  
7.12 Mortgage Loan Approval, Collection and Servicing Standards
    44  
7.13 Negative Pledge
    44  
7.14 Collateral
    44  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 8. NEGATIVE COVENANTS
    45  
8.1 Payroll Taxes
    45  
8.2 Debt
    45  
8.3 Liens
    46  
8.4 Employee Plans
    47  
8.5 Transactions with Affiliates
    47  
8.6 Compliance with Governmental Requirements and Documents
    47  
8.7 Investments
    48  
8.8 Qualifying Real Estate and REO Property
    49  
8.9 Distributions; Other Payments
    49  
8.10 Disposition of Assets
    49  
8.11 Mergers, Consolidations and Dissolutions
    49  
8.12 Assignment
    49  
8.13 Fiscal Year and Accounting Methods
    49  
8.14 New Businesses
    49  
8.15 Government Regulations
    49  
8.16 Financial Contracts
    49  
8.17 Strict Compliance
    50  
8.18 Amendments to Qualified Intercompany Debt
    50  
8.19 Non-Performing Loans
    50  
 
       
SECTION 9. FINANCIAL COVENANTS
    50  
9.1 Minimum Net Worth
    50  
9.2 Maximum Leverage Ratio
    50  
9.3 Maximum Non-Performing Loan Ratio
    50  
9.4 Maximum Charge-Off Ratio
    50  
9.5 Non-Hotel/Motel Loans
    50  
9.6 Minimum Asset Coverage Ratio
    51  
 
       
SECTION 10. EVENT OF DEFAULT
    51  
10.1 Payment of Obligation
    51  
10.2 Covenants
    51  
10.3 Debtor Relief
    51  
10.4 Judgments and Attachments
    51  
10.5 Government Action
    52  
10.6 Misrepresentation
    52  
10.7 Ownership of Other Companies
    52  
10.8 Change of Control of PMC
    52  
10.9 Change in Management
    52  
10.10 Other Funded Debt
    52  
10.11 Rate Management Transactions
    52  
10.12 Validity and Enforceability of Credit Documents
    52  
10.13 Material Agreement Default or Cancellation
    53  
10.14 Environmental Matters
    53  
10.15 Employee Benefit Plans
    53  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 11. RIGHTS AND REMEDIES
    54  
11.1 Remedies Upon Event of Default
    54  
11.2 Company Waivers
    55  
11.3 Performance by Administrative Agent
    55  
11.4 Not in Control
    55  
11.5 Course of Dealing
    56  
11.6 Cumulative Rights
    56  
11.7 Application of Proceeds
    56  
11.8 Certain Proceedings
    56  
11.9 Expenditures by Administrative Agent or Lenders
    56  
 
       
SECTION 12. ADMINISTRATIVE AGENT AND LENDERS
    57  
12.1 Administrative Agent
    57  
12.2 Expenses
    58  
12.3 Proportionate Absorption of Losses
    58  
12.4 Delegation of Duties; Reliance
    59  
12.5 Limitation of Administrative Agent’s Liability
    59  
12.6 Event of Default
    60  
12.7 Limitation of Liability
    60  
12.8 Relationship of Lenders
    60  
12.9 Benefits of Agreement
    61  
 
       
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    61  
13.1 Successors and Assigns
    61  
13.2 Participations
    61  
13.3 Assignments
    62  
13.4 Dissemination of Information
    63  
13.5 Tax Treatment
    63  
 
       
SECTION 14. MISCELLANEOUS
    63  
14.1 Nonbusiness Days
    63  
14.2 Communications
    63  
14.3 Form and Number of Documents
    64  
14.4 Exceptions to Covenants
    64  
14.5 Survival
    64  
14.6 Governing Governmental Requirements
    64  
14.7 Invalid Provisions
    64  
14.8 Conflicts Between Credit Documents
    64  
14.9 Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
    64  
14.10 Amendments, Consents, Conflicts, and Waivers
    65  
14.11 Multiple Counterparts
    65  
14.12 VENUE, SERVICE OF PROCESS, AND JURY TRIAL
    66  
14.13 Entirety
    67  
14.14 Amendment and Restatement
    67  

 

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 2
  —   Lenders and Commitments
Schedule 6.3
  —   Information Regarding Companies
Schedule 6.8
  —   Litigation
Schedule 8.2
  —   Existing Debt
Schedule 8.3
  —   Existing Liens           EXHIBITS          
Exhibit A
  —   Revolving Note
Exhibit B
  —   Borrowing Request
Exhibit C
  —   Conversion Notice
Exhibit D
  —   Compliance Certificate
Exhibit E
  —   Assignment Agreement

 

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December 28,
2010, among PMC COMMERCIAL TRUST, a real estate investment trust organized under
the laws of the State of Texas (“PMC”), FIRST WESTERN SBLC, Inc., a Florida
corporation (“First Western”; together with PMC, the “Borrowers” and
individually, a “Borrower”), certain Lenders (defined below) and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association
(successor-in-interest to Bank One, NA), as Administrative Agent (defined below)
for itself and the other Lenders.
PRELIMINARY STATEMENT:
A. PMC, the Administrative Agent and the Lenders have entered into that certain
Credit Agreement dated as of February 29, 2004, as amended through the date
hereof (as amended, the “Existing Credit Agreement”).
B. PMC and First Western have requested and the Administrative Agent and the
Lenders have agreed to restructure the revolving credit facility, to add First
Western as a Borrower and to amend, modify and restate the Existing Credit
Agreement upon the terms and conditions hereinafter set forth.
ACCORDINGLY, for adequate and sufficient consideration, the receipt of which is
hereby acknowledged, Borrowers, Administrative Agent and Lenders agree as
follows:
SECTION 1. DEFINITIONS AND TERMS.
1.1 Definitions. As used in the Credit Documents:
“Adjusted One Month LIBOR Rate” means, with respect to a CBFR Borrowing for any
day, an interest rate per annum equal to the sum of (i) 2.50% plus (ii) the
LIBOR Rate for one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day); provided that, for the
avoidance of doubt, the LIBOR Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day.
“Administrative Agent” means JPMorgan Chase Bank, National Association
(successor-in-interest to Bank One, NA) (or its successors appointed under
Section 12), acting as administrative, managing and syndication agent for
Lenders under the Credit Documents.
“Affiliate” of a Person means any other Person who directly or indirectly
controls, is controlled by, or is under common control with that Person. For
purposes of this definition (a) “control,” “controlled by,” and “under common
control with” mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
voting securities or other interests, by contract or otherwise) and (b) the
Companies are “Affiliates” of each other.

 

 



--------------------------------------------------------------------------------



 



“Applicable Margin” means, for any day, the margin of interest under or over the
CB Floating Rate or the LIBOR Rate, as the case may be, that is applicable when
the CB Floating Rate or LIBOR Rate, as applicable, is determined under this
agreement, which margin of interest shall be as follows:

          Type of Borrowing   Applicable Margin  
CB Floating Rate
    0.00 %
LIBOR Rate
    3.00 %

“Asset Coverage Ratio” means, at any time the ratio of (i) the sum of
(A) unencumbered cash and cash equivalents of Borrowers, plus (B) eighty five
percent (85%) of the aggregate outstanding principal balance of whole
unencumbered Performing Commercial Loans then owned by any Borrower, plus
(C) fifty percent (50%) of the retained interest consisting of interest only
strip and excess collateralized portions only to (ii) the outstanding principal
amount of all Funded Debt for which any Borrower is obligated (other than any
Qualified Intercompany Debt and any preferred stock of PMC Investment
Corporation).
“Asset Securitization” means any transaction or series of transactions that may
be entered into by any Company pursuant to which such Company or any of its
Subsidiaries may sell, convey or otherwise transfer any of their assets to a
Special Purpose Entity, and pursuant to which the Special Purpose Entity will,
in turn, pay to such Company a portion of the proceeds of a secured loan or debt
offering to public or private investors (with such secured loan or debt offering
being, among other things, non recourse to such Company).
“Assignment” means any assignment described in Section 13.3.
“Borrower” is defined in the preamble to this agreement.
“Borrowing” means any amount disbursed (a) by one or more Lenders to or on
behalf of any Borrower under the Credit Documents, either as an original
disbursement of funds or a renewal, extension, modification or continuation of
an amount outstanding, or (b) by any Lender in accordance with, and to satisfy a
Company’s obligations under, any Credit Document.
“Borrowing Date” is defined in Section 2.2(a).
“Borrowing Request” means a request, subject to Section 2.2(a) in the case of a
request by PMC and Section 2.6(a) in the case of a request by First Western,
substantially in the form of Exhibit B and otherwise in form and scope
acceptable to Administrative Agent.
“Business Day” means (a) for purposes of any LIBOR Rate Borrowing, a day when
commercial banks are open for international business in London, England, and
(b) for all other purposes, any day other than Saturday, Sunday and any other
day that most commercial banks in Texas are closed.
“Capital Lease” means any capital lease or sublease which should be capitalized
on a balance sheet in accordance with GAAP.

 

2



--------------------------------------------------------------------------------



 



“Cash Flow” shall mean for the Companies, for the applicable period, an amount
equal to (a) EBITDA, less (b) Distributions, plus (c) principal amounts repaid
to a Borrower with respect to Mortgage Loans and Commercial Loans, less
(d) Interest Expense, less (e) payments of principal made by a Borrower with
respect to its Debt other than the Obligation; provided that in the case of any
Debt with balloon payments due during such period, Cash Flow shall be calculated
based on payments that would be due during such period pursuant to a
hypothetical 15-year amortization of such balloon payments.
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.
“CBFR Borrowing” means a Borrowing bearing interest at the sum of the CB
Floating Rate plus the Applicable Margin for CBFR Borrowings.
“CDO Subsidiary” means a Subsidiary (i) of which all of the issued and
outstanding common equity interests are held by PMC or one or more of its
wholly-owned Subsidiaries, (ii) which is formed for the sole purpose of issuing
preferred securities to an unrelated third party, and (iii) which has no assets
other than its rights as payee in respect of Qualified Intercompany Debt.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§9601 et seq.
“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 20% or more of the outstanding shares of beneficial
interest of PMC having voting rights.
“Charge-Off Ratio” means a fraction, expressed as a percentage, the numerator of
which is the sum of the total amounts charged off by PMC with respect to its
Mortgage Loans (less any such amounts subsequently recovered) during the
applicable period of determination, and the denominator of which is the
aggregate average principal balance of all of PMC’s Mortgage Loans for such
period.
“Closing Date” means the date upon which this agreement has been executed by
Borrowers, Lenders and Administrative Agent and all conditions precedent
specified in Section 5.1 have been satisfied or waived.
“Code” means the Internal Revenue Code of 1986.
“Collateral” is defined in Section 1.01 of the Security Agreement.
“Commercial Loan Obligor” means each Person who is obligated or liable for the
payment or performance of all or any portion of a Commercial Loan.

 

3



--------------------------------------------------------------------------------



 



“Commercial Loans” means loans made by any Company to any Person (other than an
Affiliate of the Companies) for business or commercial purposes and not for
family consumer or household use, which loans are secured by real property or
personal property.
“Commitment Percentage” means, for any Lender, the proportion (stated as a
percentage) that its Commitment bears to the total Commitments of all Lenders.
“Commitment Usage” means, at the time of any determination thereof, the
aggregate Principal Debt.
“Commitments” means, collectively, the PMC Commitment and the First Western
Commitment.
“Committed Sum” means, for any Lender, the amount (subject to reduction or
cancellation as provided in this agreement) stated beside its name on
Schedule 2, as such amount may be adjusted pursuant to permitted assignments of
such Lender’s Rights as reflected from time to time on the most recently amended
Schedule 2, if any, delivered by Administrative Agent pursuant to this
agreement.
“Companies” means at any time, PMC, First Western and each of their respective
subsidiaries (other than any Special Purpose Entities).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D, and otherwise in form and scope satisfactory to Administrative Agent,
and signed by a Responsible Officer of PMC.
“Consequential Loss” means any loss, expense or reduction in yield (but not any
Applicable Margin) that any Lender reasonably incurs because (a) a Borrower
fails or refuses (for any reason whatsoever other than a default by
Administrative Agent or a Lender claiming that loss, expense or reduction in
yield) to take any Borrowing that it has requested under this agreement or (b) a
Borrower prepays or pays any Borrowing or converts any Borrowing to a Borrowing
of another Type, in each case, other than on the last day of the applicable
Interest Period.
“Consolidated Companies” means, at any time, PMC and each of its Subsidiaries
(including any Special Purpose Entities that, according to GAAP, are required to
be shown on PMC’s consolidated Financials).
“Construction Loan” means any Mortgage Loan with respect to which the loan funds
are used to finance the construction, renovation or improvement of one or more
Projects (provided that such Mortgage Loan will no longer constitute a
Construction Loan once the construction, renovation or improvement of such
Project or Projects is completed, if the Mortgage Loan is structured so as to
convert automatically to a permanent loan upon completion of the construction
period).
“Conversion Notice” means a notice and request from a Borrower to Administrative
Agent, subject to Section 3.10, substantially in the form of Exhibit C, and
otherwise in form and scope satisfactory to Administrative Agent.

 

4



--------------------------------------------------------------------------------



 



“Credit Documents” means (a) this agreement, certificates and reports delivered
under this agreement, and exhibits and schedules to this agreement, (b) all
agreements, documents, and instruments in favor of Administrative Agent or
Lenders (or Administrative Agent on behalf of Lenders) ever delivered under this
agreement or otherwise delivered in connection with all or any part of the
Obligation (other than Assignments), and (c) all renewals, extensions,
modifications and restatements of, and amendments and supplements to, any of the
foregoing, which are made in accordance with the provisions of the respective
Credit Documents.
“Current Financials,” unless otherwise specified:
(a) means either (i) the Consolidated Companies’ consolidated Financials for the
year ended December 31, 2009, or (ii) at any time after annual Financials are
first delivered under Section 7.1(a), the Consolidated Companies’ annual
Financials then most recently delivered to Administrative Agent under
Section 7.1(a), together with the Consolidated Companies’ quarterly Financials
then most recently delivered to Administrative Agent under Section 7.1(b); but
(b) does not include the results of operation and cash flows for any
Consolidated Company for the time period before it becomes a member of PMC’s
consolidated group.
“Debt” means, with respect to any Person on any date of determination (without
duplication), (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, which are
paid when due in accordance with ordinary course payment terms or which are
being contested in good faith in appropriate proceedings, (d) all obligations
arising under acceptance facilities or facilities for the discount or sale of
accounts or loans receivable, (e) all direct or contingent obligations in
respect of letters of credit, (f) Capital Lease obligations, (g) liabilities
secured (or for which the holder of any obligations or liabilities has an
existing Right, contingent or otherwise, to be so secured) by any Lien existing
on property owned or acquired by that Person and (h) all guaranties,
endorsements and other contingent obligations for liabilities, obligations or
the maintenance of the financial condition of others, including obligations to
repurchase or purchase properties or to maintain or cause to maintain any
financial condition. For purposes of this agreement, “Debt” shall not include
amounts consisting of cash proceeds received by any Person from the government
guaranteed loans sold for premiums and excess spread that are required by GAAP
to be reflected on the balance sheet of such Person as secured borrowings.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable laws providing for liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or suspension of payments or similar Governmental Requirements affecting
creditors’ Rights.
“Default Rate” means, for any day, an annual interest rate equal to the lesser
of either (a) the CB Floating Rate on such day plus 3.0% or (b) the Maximum
Rate.

 

5



--------------------------------------------------------------------------------



 



“Delinquent Loans” means, at any time, the sum of (i) the aggregate unpaid
principal amount of Commercial Loans and Mortgage Loans owned by any Company
which are 31 or more days delinquent (whether under the initial payment plan or
a modified payment plan established pursuant to a workout), plus (ii) assets
acquired in satisfaction of debt, including any assets acquired through
foreclosure, by deed in lieu of foreclosure, liquidation or other similar
actions, plus (iii) Commercial Loans and Mortgage Loans then subject to any
legal suit, arbitration proceeding or other similar action or proceeding.
“Deposit Box” is defined in Section 7.14.
“Distribution” means, with respect to any shares of any beneficial interests,
capital stock or other equity securities issued by a Person (a) the retirement,
redemption, purchase, repurchase or other acquisition for value of those
securities, (b) the declaration or payment of any dividend on or with respect to
those securities, (c) any loan or advance by that Person to, or other investment
by that Person in, the holder of any of those securities and (d) any other
payment by that Person with respect to those securities.
“EBITDA” means, with respect to any Person and for any period (without
duplication) an amount equal to (a) Net Income, plus (b) to the extent deducted
in calculating Net Income, the sum of (i) Interest Expense, plus (ii) Tax
expense, plus (iii) depreciation and amortization from its continuing
operations, minus (c) to the extent included in calculating Net Income, any
gains that are extraordinary items.
“Employee Plan” means any employee pension benefit plan (a) covered by Title IV
of ERISA and established or maintained by any Borrower or any ERISA Affiliate
(other than a Multiemployer Plan) or (b) established or maintained by any
Borrower or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate
contributes, under the Governmental Requirements of any foreign country.
“Environmental Investigation” means any health, safety or environmental site
assessment, investigation, study, review, audit, compliance audit or compliance
review conducted at any time or from time to time (whether at the request of
Administrative Agent or any Lender, upon the order or request of any
Governmental Authority, or at the voluntary instigation of any Company or
Affiliate of any Company or otherwise) concerning any Real Property or the
business operations or activities of any Company or Affiliate of any Company,
including, without limitation, (a) air, soil, groundwater or surface water
sampling and monitoring, (b) repair, cleanup, remediation, or detoxification,
(c) preparation and implementation of any closure, remedial, spill, emergency or
other plans, and (d) any health, safety or environmental compliance audit or
review.
“Environmental Law” means any applicable Governmental Requirement that relates
to (a) the condition of air, ground or surface water, soil, or other
environmental media, (b) the environment or natural resources, (c) safety or
health, (d) the regulation of any contaminants, wastes, and Hazardous
Substances, including, without limitation, CERCLA, OSHA, the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251
et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Safe Drinking Water Act (42
U.S.C. § 201 and § 300f et seq.), the Rivers and Harbors Act (33 U.S.C. § 401 et
seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), state and local
Governmental Requirements, and any future Governmental Requirements which may be
enacted or adopted, in each case, now existing or hereafter adopted, which are
analogous to any of the preceding referenced requirements, or (e) the Release or
threatened Release of Hazardous Substances.

 

6



--------------------------------------------------------------------------------



 



“Environmental Liability” means any liability, loss, fine, penalty, charge,
lien, damage, cost or expense of any kind to the extent that it results directly
or indirectly, in whole or in part, (a) from the violation of any Environmental
Law, (b) from the Release or threatened Release of any Hazardous Substance,
(c) from removal, remediation, or other actions in response to the Release or
threatened Release of any Hazardous Substance, (d) from actual or threatened
damages to natural resources, (e) from the imposition of injunctive relief or
other orders, (f) from personal injury, death, or property damage which occurs
as a result of any Company’s use, storage, handling, or Release or threatened
Release of a Hazardous Substance, or (g) from any Environmental Investigation
performed at, on, or for any Real Property.
“Environmental Lien” means any Lien imposed as a result of the operation of any
Environmental Law.
“Environmental Permit” means any permit or license from any Person defined in
clause (a) of the definition of Governmental Authority that is required under
any Environmental Law for the lawful conduct of any business, process or other
activity.
“Equity Issuance” means the issuance by PMC of any shares of any class of
beneficial interests, stock, warrants, options or other equity interests,
whether pursuant to a public offering or otherwise, but does not include (a) any
present and future shares of beneficial interests, stock, options or warrants
issued to employees or trust managers of PMC or (b) any present and future
shares of beneficial interests, stock, options or warrants issued in respect of
any dividend reinvestment plan established and maintained by PMC.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of any Borrower’s controlled group or is under common control with any
Borrower within the meaning of Section 414 of the Code (which provisions are
deemed by this agreement to apply to Foreign Persons).
“Event of Default” is defined in Section 10.
“Existing Credit Agreement” is defined in the recitals of this agreement.
“Existing Debt” is defined in Section 8.2(a).
“Existing Liens” is defined in Section 8.3(b).

 

7



--------------------------------------------------------------------------------



 



“Federal Funds Rate” means, for any day, the annual rate (rounded upwards, if
necessary, to the nearest 0.01%) determined by Administrative Agent (which
determination is conclusive and binding, absent manifest error) to be equal to
(a) the weighted average of the rates on overnight federal funds transactions
with member banks of the Federal Reserve System arranged by federal funds
brokers on that day, as published by the Federal Reserve Bank of New York on the
next Business Day or (b) if the rates referred to in the preceding clause (a)
are not published for any day, the average of the quotations at approximately
10:00 a.m. received by Administrative Agent from three federal funds brokers of
recognized standing selected by Administrative Agent in its sole discretion.
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“Financials” of a Person means balance sheets, profit and loss statements,
reconciliations of capital and surplus, and statements of cash flow prepared
(a) according to GAAP (subject to year-end audit adjustments with respect to
interim Financials) and (b) except as stated in Section 1.4, in comparative form
to prior year-end figures or corresponding periods of the preceding fiscal year
or other relevant period, as applicable.
“First Western” is defined in the preamble to this agreement.
“First Western Commitment” means an amount (subject to reduction or cancellation
as herein provided) equal to $7,500,000.00.
“First Western Revolving Facility” means the revolving line of credit facility
described in Section 2.5.
“First Western Revolving Note” means one of the promissory notes executed by
First Western in favor of a Lender pursuant to this agreement, substantially in
the form of Exhibit A and otherwise in form and scope acceptable to
Administrative Agent and that Lender.
“Foreign” means, in respect of any Person, a Person organized under the
Governmental Requirements of a jurisdiction other than, or domiciled outside of,
the United States of America or one of its states, territories, commonwealths,
or possessions.
“Funded Debt” means, at any time and without duplication, the sum of (a) the
balance of any obligation for borrowed money that is required by GAAP to be
shown as a liability, plus (b) total net rentals (net of any interest, Taxes, or
other expenses included in those rentals) payable under Capital Leases. For
purposes of this agreement, “Funded Debt” shall not include (i) any Debt
incurred by a Special Purpose Entity in connection with an Asset Securitization,
so long as such Debt is non recourse to PMC in all respects or (ii) amounts
consisting of cash proceeds received by any Person from the government
guaranteed loans sold for premiums and excess spread that are required by GAAP
to be reflected on the balance sheet of such Person as secured borrowings.
“Funds from Operations” means net income determined in accordance with GAAP,
plus, to the extent deducted in calculating such net income, depreciation and
amortization expense.

 

8



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable from time to time.
“Governmental Authority” means any (a) local, state, territorial, federal or
Foreign judicial, executive, regulatory, administrative, legislative or
governmental agency, board, bureau, commission, department or other
instrumentality, (b) private arbitration board or panel or (c) central bank.
“Governmental Requirements” means all applicable statutes, laws, treaties,
ordinances, rules, regulations, orders, writs, injunctions, decrees, judgments,
opinions and interpretations of any Governmental Authority.
“Guaranty” means any guaranty agreement executed by PMC or any other Company in
favor of the Administrative Agent for the benefit of itself and the Lenders
pursuant to this agreement, all in form and scope acceptable to Administrative
Agent.
“Hazardous Substance” means (a) any substance that is reasonably expected to
require removal, remediation, or other response under any Environmental Law,
(b) any substance that is designated, defined or classified as a hazardous
waste, hazardous material, pollutant, contaminant, explosive, corrosive,
flammable, infectious, carcinogenic, mutagenic, radioactive, dangerous, or toxic
or hazardous substance under any Environmental Law, including, without
limitation, any hazardous substance within the meaning of § 101(14) of CERCLA,
(c) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, (d) asbestos and
asbestos-containing materials in any form, (e) polychlorinated biphenyls;
(f) urea formaldehyde foam, or (g) any substance the presence of which on any
Real Property either (i) poses or threatens to pose a hazard to the health or
safety of persons or to the environment, or (ii) could reasonably be expected to
constitute a health or safety hazard to persons or the environment if emanated
or migrated from the Real Property.
“Interest Expense” means, with respect to any Person and for any period (without
duplication), all interest on that Person’s Debts, whether paid in cash or
accrued as a liability and payable in cash during any subsequent period
(including, without limitation, the interest component of Capital Leases), as
determined by GAAP.
“Interest Period” is determined in accordance with Section 3.9.
“Investment” means, in respect of any Person, any loan, advance, extension of
credit or capital contribution to that Person, any investment in that Person, or
any purchase or commitment to purchase any equity securities or Debt issued by
that Person or substantially all of the assets or a division or other business
unit of that Person.
“JPMorgan Chase” means JPMorgan Chase Bank, National Association, in its
individual capacity as a Lender, and its successors and assigns.
“Lender Lien” means any present or future first priority Lien securing the
Obligation and assigned, conveyed, or granted to or created in favor of
Administrative Agent for the benefit of Lenders.

 

9



--------------------------------------------------------------------------------



 



“Lenders” means the financial institutions (including, without limitation,
Administrative Agent in respect of its share of Borrowings) named on Schedule 2
or on the most recently amended Schedule 2, if any, delivered by Administrative
Agent under this agreement, and, subject to this agreement, their respective
successors and assigns (but not any Participant who is not otherwise a party to
this agreement).
“LIBOR Rate” means, for a LIBOR Rate Borrowing and for the relevant Interest
Period, the annual interest rate (rounded upward, if necessary, to the nearest
0.01%) equal to the quotient obtained by dividing (a) the rate that deposits in
United States dollars are offered to Administrative Agent in the London
interbank market at approximately 11:00 a.m. London, England time two Business
Days before the first day of that Interest Period as shown on Reuters Screen
LIBOR01, formerly known as Page 3750 of the Moneyline Telerate Service (together
with any successor or substitute, the “Service”), or such other page or pages as
may replace such pages on the Service for the purpose of displaying such rate
(provided that if such rate is not available on the Service then such offered
rate shall be otherwise independently determined by Administrative Agent from an
alternate, substantially similar independent service available to Administrative
Agent or shall be calculated by Administrative Agent by a substantially similar
methodology as that theretofore used to determine such offered rate in the
Service) in an amount comparable to that LIBOR Rate Borrowing and having a
maturity approximately equal to that Interest Period by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to the relevant Interest
Period.
“LIBOR Rate Borrowing” means a Borrowing bearing interest at the sum of the
LIBOR Rate plus the Applicable Margin for LIBOR Rate Borrowings.
“Lien” means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement or encumbrance of any kind and any other arrangement
for a creditor’s claim to be satisfied from assets or proceeds prior to the
claims of other creditors or the owners (other than title of the lessor under an
operating lease).
“Litigation” means any action, proceeding, investigation or hearing by or before
any Governmental Authority.
“Loan Obligor” means any Mortgage Loan Obligor and/or Commercial Loan Obligor.
“Material Adverse Event” means any circumstance or event that, individually or
collectively, is reasonably expected to result (at any time before the
Commitment is fully canceled or terminated and the Obligation is fully paid and
performed) in any (a) material impairment of (i) the ability of any Borrower or
any other Company to perform any of its payment or other material obligations
under any Credit Document or (ii) the ability of Administrative Agent or any
Lender to enforce any of those obligations or Rights under the Credit Documents,
(b) material and adverse effect on the business, management or financial
condition of Borrowers or of the Companies as a whole, as represented to Lenders
in the Current Financials, or (c) Event of Default or Potential Default.

 

10



--------------------------------------------------------------------------------



 



“Maximum Amount” and “Maximum Rate” respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Governmental Requirements of the State of Texas or federal laws of
the United States of America (as applicable), that Lender is permitted to
contract for, charge, take, reserve or receive on the Obligation.
“Mortgage” means a mortgage, deed of trust or trust deed that grants a perfected
first-priority Lien (or a second- or third-priority Lien in the case of
Second-Lien Loans and Third-Lien Loans, respectively) on a Project.
“Mortgage Loan” means a commercial mortgage loan (i.e. not for family, consumer
or household use) that is evidenced by a valid promissory note and is secured by
a Mortgage.
“Mortgage Loan Documents” means, with respect to each Mortgage Loan, the
documents designated as such on Schedule 5.2.
“Mortgage Loan Obligor” means each Person who is obligated or liable for the
payment or performance of all or any portion of a Mortgage Loan.
“Mortgage Loans in Liquidation” means those Mortgage Loans with respect to which
the Mortgage Loan Obligor has failed to respond to PMC’s demand and acceleration
letters, and to which PMC has determined that the best course of action is to
liquidate the Mortgage Loan in order to foreclose on the collateral securing the
same and has commenced such foreclosure action.
“Mortgage Loans in Litigation” means those Mortgage Loans with respect to which
the Mortgage Loan Obligors have ceased making regularly scheduled payments and
are not responding to PMC’s collection efforts, thereby requiring legal action
to collect the Mortgage Loan. If the Mortgage Loan Obligor brings the loan
current in accordance with the original terms thereof, the Mortgage Loan may be
returned to the status of an Eligible Mortgage Loan. If, however, the terms of
such Mortgage Loan are restructured, the Mortgage Loan will be converted to a
Workout Loan (i.e. no longer a Mortgage Loan in Litigation). Furthermore, should
an alternative repayment agreement be established, the Mortgage Loan in
Litigation will be considered a Workout Loan (i.e. no longer a Mortgage Loan in
Litigation).
“Multiemployer Plan” means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code (or any similar type of plan
established or regulated under the Governmental Requirements of any foreign
country) to which any Borrower or any ERISA Affiliate is making, or has made, or
is accruing, or has accrued, an obligation to make contributions.
“Net Income” of any Person means that Person’s profit or loss determined in
accordance with GAAP.
“Net Proceeds” means the net proceeds, whether received in cash or otherwise,
received before, on or after the date of consummation of a subject transaction,
by any Company from such transaction, after payment of (a) all usual and
customary brokerage commissions and all other reasonable fees and expenses
related to such transaction (including, without limitation, reasonable
attorney’s fees and closing costs), and (b) any Debt (other than the Obligation)
relating to the assets being sold which must be repaid in connection with such
subject transaction.

 

11



--------------------------------------------------------------------------------



 



“Net Worth” means, for any Person, total beneficiaries’ or stockholders’ equity,
as applicable, as determined in accordance with GAAP.
“Non-Performing Loans” means (a) all of PMC’s Delinquent Loans, (b) all of PMC’s
Mortgage Loans with respect to which a default has occurred as to the payment of
any installment of principal or interest or another monetary default has
occurred under any Mortgage Loan Document related thereto and such default has
not been cured for more than thirty (30) days, (c) all of PMC’s Mortgage Loans
in Litigation, (d) all of PMC’s Mortgage Loans in Liquidation, and (e) all of
PMC’s Mortgage Loans with respect to which any Mortgage Loan Obligor has not
paid its Debts as they mature or has made a general assignment for the benefit
of creditors or with respect to whom proceedings in bankruptcy or for
reorganization or liquidation under the bankruptcy code or under any other state
or federal law for the relief of debtors has been commenced by or against such
Mortgage Loan Obligor and shall not have been discharged within thirty (30) days
of the commencement thereof or for whom (or for whose assets) a receiver,
trustee or custodian shall have been appointed or who may die, be dissolved or
who may involuntarily suspend the transaction of its business. Notwithstanding
the foregoing, Non-Performing Loans shall not at any time include any Delinquent
Loans or Mortgage Loans that would otherwise satisfy the criteria in clauses (a)
through (e) above but are owned by Special Purpose Entity and are non-recourse
to PMC.
“Notes” means, at the time of any determination thereof, all outstanding and
unpaid Revolving Notes.
“Obligation” means (a) all present and future Debts, liabilities and obligations
of any Company to Administrative Agent, or any Lender and related to any Credit
Document, whether principal, interest, fees, costs, attorneys’ fees or
otherwise, (b) all present and future Rate Management Obligations, (c) any of
the foregoing amounts that would become due but for the operation of 11 U.S.C. §
502 and 503 or any other provision of Title 11 of the United States Code,
(d) all present and future pre- and post-maturity interest on any of the
foregoing, including all post-petition interest if any Company voluntarily or
involuntarily files for protection under any Debtor Relief Law, and
(e) renewals, extensions, rearrangements and modifications of any character
whatsoever of any the foregoing.
“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.
“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et
seq.
“Participant” is defined in Section 13.2(a).
“PBGC” means the Pension Benefit Guaranty Corporation.

 

12



--------------------------------------------------------------------------------



 



“Performing Commercial Loan” means a Commercial Loan with respect to which
(i) no payment of principal or interest is 31 days or more past due (whether
under the initial payment plan or a modified payment plan established pursuant
to a workout), and (ii) there is no claim of fraud in connection with the
origination of such Commercial Loan.
“Permitted Asset Sale” means (a) any sale of assets which are obsolete or are no
longer in use and which are not significant to the continuation of the
Companies’ business, (b) any sale of REO Property, (c) upon prior written notice
to Administrative Agent, any sale and disposition from any Company to any other
Company provided, in all respects, such sale and disposition is in the ordinary
course of business on current market terms, is otherwise subject to Section 8.5,
and provided further, if such sale and disposition is made in connection with an
Asset Securitization, a prepayment on the Obligation is made in accordance with
Section 3.2(c), and (c) any other sales and dispositions approved in advance by
Administrative Agent.
“Permitted Debt” is defined in Section 8.2.
“Permitted Investments” is defined in Section 8.7.
“Permitted Liens” is defined in Section 8.3.
“Permitted Project Liens” means, with respect to any Project or other
collateral, (a) Liens for Taxes and/or assessments which are being contested by
the applicable Mortgage Loan Obligor, (i) in accordance with the applicable
Mortgage and (ii) by appropriate legal proceedings conducted in good faith and
with due diligence if, but only if, such proceedings suspend the collection of
all amounts secured by such Lien and neither the Project nor any rent or other
income therefrom or collateral securing the Mortgage Loan or any part thereof or
interest therein shall be in any danger of being sold, forfeited, lost or
interfered with, and the Mortgage Loan Obligor provides security satisfactory to
PMC for the payment of all amounts secured by any such Lien and any and all
losses, costs and expenses that may be incurred in connection therewith,
(b) Liens relating to leased equipment (e.g., signs, vending machines, etc.)
located on the premises of a Project, so long as such Liens cover only such
leased equipment, and (c) Liens which secure Debt that is fully subordinated as
to right of payment and to the payment of the Mortgage Loan, and without
limiting the foregoing, no payments may be made on such other Debt except for
regularly scheduled payments of principal and interest, which may be made if no
default or event which, with the giving of notice or the passage of time or
both, would constitute a default then exists under the Mortgage Loan. If the
making of such principal or interest payments will not result in default or
potential default and such Debt is subject to an agreement by the holder
thereof, that if such holder receives any payment with respect to such other
Debt, other than the principal and interest installments permitted above, such
payments will be held in trust for the benefit of PMC and will be paid to PMC
for application upon the Mortgage Loan, such other Debt shall permit the
Mortgage Loan to be renewed, extended and modified without the consent of the
holder thereof and without impairing the subordination of such other Debt to
payment of the Mortgage Loan. The Liens securing such other Debt shall be made
expressly subordinate and inferior to all Liens securing the Mortgage Loan, and
such subordination agreement shall be recorded in the real property records of
the state and county where the Project which secures the Mortgage Loan is
located.

 

13



--------------------------------------------------------------------------------



 



“Person” means any individual, entity or Governmental Authority.
“PMC” is defined in the preamble to this agreement.
“PMC Capital” means PMC Capital, Inc., a Florida corporation.
“PMC Commitment” means an amount (subject to reduction or cancellation as herein
provided) equal to (a) $30,000,000.00, minus (b) the lesser of (i) the First
Western Commitment or (ii) the Commitment Usage under the First Western
Revolving Facility.
“PMC Revolving Facility” means the revolving line of credit facility described
in Section 2.1.
“PMC Revolving Note” means one of the promissory notes executed by PMC in favor
of a Lender pursuant to this agreement, substantially in the form of Exhibit A
and otherwise in form and scope acceptable to Administrative Agent and that
Lender.
“PMC Security Agreement” is defined in Section 10.2.
“Potential Default” means any event, occurrence or circumstance the existence of
which, upon any required notice, time lapse, or both, could become an Event of
Default.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate. The Prime Rate is a variable rate
and each change in the Prime Rate is effective from and including the date the
change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE JPMORGAN CHASE’S LOWEST RATE.
“Principal Debt” means, at any time, the unpaid principal balance of all
Borrowings.
“Pro Rata” and “Pro Rata Part” mean, at any time and for any Lender, the
proportion (stated as a percentage) that the Principal Debt owed to it bears to
the total Principal Debt owed to all Lenders.
“Projects” means the commercial real estate projects owned from time to time by
Loan Obligors which are subject to perfected Liens which secure Mortgage Loans
or Commercial Loans owned by PMC. The term “Project” means and includes the land
and all appurtenances, servitudes, easements, rights, privileges, prescriptions
and advantages belonging or in any way appertaining to the land and all
buildings, fixtures, improvements, equipment and other property, whether real,
personal or mixed, located upon the land or used or intended to be used in
connection with the land or buildings, fixtures or improvements thereon.
“Purchaser” is defined in Section 13.3.
“Qualified Intercompany Debt” means any unsecured indebtedness, in a principal
amount not to exceed $100,000,000, owing by PMC to a CDO Subsidiary from time to
time and evidenced by one or more promissory notes or other evidences of
indebtedness, which indicate that such indebtedness is subordinated to the
Obligation (such subordination to be on terms reasonably acceptable to the
Administrative Agent). In any case, PMC shall deliver the promissory notes or
other documents evidencing the terms of such indebtedness, containing all the
materially final or substantially final terms, to the Administrative Agent at
least 5 Business Days in advance of the incurrence of any Qualified Intercompany
Debt.

 

14



--------------------------------------------------------------------------------



 



“Qualifying Real Estate” means any real estate which produces income from rental
of improvements, other than (a) raw land, (b) single tenant retail properties,
or (c) industrial properties. For purposes of this agreement, “Qualifying Real
Estate” does not include any REO Property.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between any Borrower and
any Lender or any Affiliate thereof which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
“REIT” means a “real estate investment trust” as defined in the Code.
“Real Estate Purchase Limitations” means the limitation on the dollar amount
that PMC may pay for the purchase of Qualifying Real Estate, which shall be (a)
$10,000,000 (inclusive of costs and related improvements) in the aggregate for
all items of Qualifying Real Estate purchased by PMC on or after August 16,
1999, and (b) $3,000,000 (inclusive of costs and related improvements) for any
one item of Qualifying Real Estate.
“Real Property” means any land, buildings, fixtures and other improvements to
land now or in the future directly or indirectly owned by any Company, leased to
or otherwise operated by any Company or subleased by any Company to any other
Person.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

15



--------------------------------------------------------------------------------



 



“Release” means any “release” as defined under any Environmental Law.
“Renegotiated Loan” means any Mortgage Loan with respect to which the applicable
Mortgage Loan Obligor has had insufficient cash flow or negative economic events
which have diminished its ability to make timely or complete payments and PMC
has given its concurrence to an alternative schedule of repayment.
“REO Property” means real property acquired through foreclosure, deed-in-lieu of
foreclosure, workout of a loan transaction secured by such real estate or
similar process.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to an Employee Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
“Representatives” means, with respect to a Person, its representatives,
officers, directors, employees, accountants, attorneys, insurers, shareholders
and agents.
“Required Lenders” means any combination of one or more Lenders holding
(directly or indirectly) at least either (i) 66 2/3% of the total Commitments
while there is no Principal Debt, or (ii) 66 2/3% of the Principal Debt while
there is any Principal Debt.
“Reserve Requirement” means, for any LIBOR Rate Borrowing and for the relevant
Interest Period, the total reserve requirements (including all basic,
supplemental, emergency, special, marginal and other reserves required by
applicable Governmental Requirements, including, without limitation,
Regulation D) applicable to eurocurrency fundings or liabilities, as of the
first day of that Interest Period, in amount and maturity of such Borrowing.
“Responsible Officer” means a Borrower’s chairman, president, chief executive
officer, chief financial officer, executive vice president or, with respect to
non-financial matters, its general counsel.
“Revolving Notes” means collectively, the PMC Revolving Note and the First
Western Revolving Note.
“Rights” means rights, remedies, powers, privileges and benefits.
“SBIC” means a Person that is a Small Business Investment Company as licensed by
the U.S. Small Business Administration.

 

16



--------------------------------------------------------------------------------



 



“Second-Lien Loan” means a Mortgage Loan secured by a Mortgage granting a
second-priority Lien on a Project, subject only to the first-priority Lien on
the same project in favor of PMC.
“Security Agreement” means any security agreement executed by PMC or any other
Company in favor of the Administrative Agent for the benefit of itself and the
Lenders pursuant to this agreement, all in form and scope acceptable to
Administrative Agent, including without limitation, the PMC Security Agreement.
“Segmented Loan” means any Mortgage Loan which has been segmented into parts for
securitization purposes.
“Solvent” means, as to any Person, that (a) the aggregate fair market value of
such Person’s assets exceeds its liabilities (whether contingent, subordinated,
unmatured, unliquidated, or otherwise), (b) such Person has sufficient cash flow
to enable it to pay its debts as they mature and (c) such Person does not have
unreasonably small capital to conduct its businesses.
“Special Purpose Entity” means a special purpose Wholly-owned Subsidiary of PMC,
created in connection with the transactions contemplated by an Asset
Securitization, which engages in no activities, has no material liabilities, and
owns no other assets, other than those incidental to such Asset Securitization.
“Stated Termination Date” means December 31, 2011.
“Structured Financing” means a financing arrangement whereby (a) the obligor is
a Special Purpose Entity, (b) PMC has no obligation to pay the indebtedness or
any other obligations arising thereunder, and (c) the obligees thereunder have
no recourse against any of the Companies (other than the Special Purpose Entity
involved in the financing) or their assets.
“Subsidiary” of any Person means any other Person of which (a) more than 50% (in
number of votes) of the stock (or equivalent interests) is owned of record or
beneficially, directly or indirectly, by that Person or (b) such Person serves
as a general partner or in a similar capacity. Unless otherwise specified or the
context otherwise requires, “Subsidiary” refers to a Subsidiary of PMC.
“Taxes” means, for any Person, taxes, assessments or other governmental charges
or levies imposed upon it, its income or any of its properties, franchises or
assets.
“Termination Date” means the earlier of (a) the Stated Termination Date or
(b) the effective date that the Lenders’ commitments to lend under this
agreement are fully canceled or terminated.
“Third-Lien Loan” means a Mortgage Loan secured by a Mortgage granting a
third-priority Lien on a Project, subject only to the first- and second-priority
Liens on the same project in favor of Borrower.

 

17



--------------------------------------------------------------------------------



 



“Total Liabilities” means, at any time and for the Consolidated Companies, all
liabilities properly reflected on the Consolidated Companies’ consolidated
balance sheet in accordance with GAAP (other than any Qualified Intercompany
Debt).
“Type” means any type of Borrowing determined with respect to the applicable
interest option.
“UCC” means the Uniform Commercial Code as enacted in Texas or other applicable
jurisdictions.
“Wholly-owned” when used in connection with any Subsidiary shall mean a
Subsidiary of which all of the issued and outstanding shares of stock (or
equivalent interests) are owned by PMC or one or more of its Wholly-owned
Subsidiaries.
“Workout Loans” means (a) those Mortgage Loans with respect to which the
Mortgage Loan Obligors have had insufficient cash flow and/or negative economic
events which have diminished their ability to make timely and/or complete
payments and PMC has given its concurrence to an alternative schedule of
repayment, and (b) those Mortgage Loans previously classified as Loans in
Litigation which have been brought current by the Mortgage Loan Obligors.
Workout Loans will be maintained in this category for a minimum of six
(6) months and will be designated as performing (and therefore no longer a
Workout Loan) if, based upon payment history under the revised plan (or existing
payment plan with respect to Mortgage Loans previously classified as Mortgage
Loans in Litigation which have been brought current), financial information when
available, and PMC’s professional opinion of each situation, it appears that it
is no longer a problem loan.
1.2 Time References. Unless otherwise specified, in the Credit Documents
(a) time references (e.g., 10:00 a.m.) are to time in Dallas, Texas, and (b) in
calculating a period from one date to another, the word “from” means “from and
including” and the word “to” or “until” means “to but excluding.”
1.3 Other References. Unless otherwise specified, in the Credit Documents
(a) where appropriate, the singular includes the plural and vice versa, and
words of any gender include each other gender, (b) heading and caption
references may not be construed in interpreting provisions, (c) monetary
references are to currency of the United States of America, (d) section,
paragraph, annex, schedule, exhibit and similar references are to the particular
Credit Document in which they are used, (e) references to “telecopy,” “telefax,”
“facsimile,” “fax” or similar terms are to facsimile or telecopy transmissions,
(f) references to “including” mean including without limiting the generality of
any description preceding that word, (g) the rule of construction that
references to general items, following references to specific items are limited
to the same type or character of those specific items is not applicable in the
Credit Documents, (h) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers and permitted assigns,
(i) references to any Governmental Requirement include every amendment or
supplement to it, rule and regulation adopted under it, and successor or
replacement for it and (j) references to any Credit Document or other document
include every renewal and extension of it, amendment, modification and
supplement to it, and replacement or substitution for it, as each is made in
accordance with the applicable provisions of such Credit Document.

 

18



--------------------------------------------------------------------------------



 



1.4 Accounting Principles. Unless otherwise specified, in the Credit Documents
(a) GAAP determines all accounting and financial terms and compliance with
financial covenants, (b) GAAP in effect on the date of this agreement determines
compliance with financial covenants, (c) all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period and (d) while the Financials for the
Companies are on a consolidated basis, (i) all accounting and financial terms
and compliance with reporting covenants must be on a consolidated basis, as
applicable and (ii) compliance with financial covenants must be on a
consolidated basis.
SECTION 2. COMMITMENTS.
2.1 PMC Revolving Facility. Subject to and in reliance upon the terms,
conditions, representations and warranties in the Credit Documents, each Lender
severally and not jointly agrees to lend to PMC such Lender’s Commitment
Percentage of one or more Borrowings under the PMC Revolving Facility not to
exceed such Lender’s Committed Sum, which, subject to the Credit Documents, PMC
may borrow, repay and reborrow under this agreement, provided that (a) each such
Borrowing must occur on a Business Day and no later than the Business Day
immediately preceding the Termination Date, (b) each such Borrowing shall be in
an amount not less than $500,000 or a greater integral multiple of $100,000,
(c) on any date of determination, the Commitment Usage under the PMC Revolving
Facility shall never exceed the PMC Commitment and (d) on any date of
determination, the Commitment Usage under the Commitments shall never exceed
$30,000,000.
2.2 PMC Borrowing Procedure. The following procedures apply to all Borrowings
under the PMC Revolving Facility:
(a) Borrowing Request. PMC may request a Borrowing only by making or delivering
a Borrowing Request to Administrative Agent, which is irrevocable and binding on
PMC, stating the Type, amount and, if applicable, Interest Period for each
Borrowing and which must be received by Administrative Agent no later than
(i) 10:00 a.m. on the second Business Day before the date on which funds are
requested (the “Borrowing Date”) for any LIBOR Rate Borrowing or (ii) 10:00 a.m.
on the Borrowing Date for any CBFR Borrowing. Administrative Agent shall
promptly notify each Lender of any Borrowing Request.
(b) Funding. Each Lender shall remit its Commitment Percentage of each requested
Borrowing to Administrative Agent’s principal office in Dallas, Texas, in funds
that are available for immediate use by Administrative Agent by 2:00 p.m. on the
applicable Borrowing Date. Subject to receipt of those funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by PMC or waived by the requisite Lenders
under Section 14.10) make those funds available to PMC by (at PMC’s option)
(i) wiring the funds to or for the account of PMC at the direction of PMC or
(ii) depositing the funds in PMC’s account with Administrative Agent.

 

19



--------------------------------------------------------------------------------



 



(c) Funding Assumed. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Commitment
Percentage of the requested Borrowing available to Administrative Agent on the
applicable Borrowing Date, and Administrative Agent may, in reliance upon such
assumption (but shall not be required to), make available to PMC a corresponding
amount. If a Lender fails to make its Commitment Percentage of any requested
Borrowing available to Administrative Agent on the applicable Borrowing Date,
Administrative Agent may recover the applicable amount on demand, (i) from that
Lender together with interest, commencing on the Borrowing Date and ending on
(but excluding) the date Administrative Agent recovers the amount from that
Lender, at an annual interest rate equal to the Federal Funds Rate, or (ii) if
that Lender fails to pay its amount upon demand, then from PMC. No Lender is
responsible for the failure of any other Lender to make its Commitment
Percentage of any Borrowing; however, failure of any Lender to make its
Commitment Percentage of any Borrowing does not excuse any other Lender from
making its Commitment Percentage of any Borrowing.
2.3 PMC Borrowing Requests. Each Borrowing Request constitutes a representation
and warranty by PMC that as of the Borrowing Date, all of the conditions
precedent for that Borrowing in Section 5 have been satisfied.
2.4 Reduction or Termination of PMC Commitment. Without premium or penalty, and
upon giving not less than three Business Days prior written and irrevocable
notice to Administrative Agent, PMC may terminate in whole or in part the unused
portion of the PMC Commitment; provided that: (a) each partial termination shall
be in an amount of not less than $5,000,000 or a greater integral multiple of
$2,500,000; (b) the amount of the PMC Commitment may not be reduced below the
Commitment Usage at such time; (c) the amount of the PMC Commitment may not be
reduced below the First Western Commitment; and (d) each reduction shall be
allocated among the Lenders in accordance with their respective Commitment
Percentages. Promptly after receipt of such notice of termination or reduction,
Administrative Agent shall notify each Lender of the proposed cancellation or
reduction. Such termination or partial reduction of the PMC Commitment shall be
effective on the Business Day specified in Borrower’s notice (which date must be
at least three Business Days after Borrower’s delivery of such notice). In the
event that the PMC Commitment is reduced to zero at a time when there is no
outstanding Principal Debt, this agreement shall be terminated (except for any
indemnification or expense reimbursement provisions in this agreement which
survive the termination of this agreement) and all commitment fees and other
fees then earned and unpaid hereunder and all other amounts constituting part of
the Obligation then due and owing shall be immediately due and payable, without
notice or demand by Administrative Agent or any Lender.
2.5 First Western Revolving Facility. Subject to and in reliance upon the terms,
conditions, representations and warranties in the Credit Documents, each Lender
severally and not jointly agrees to lend to First Western such Lender’s
Commitment Percentage of one or more Borrowings under the First Western
Revolving Facility not to exceed such Lender’s Committed Sum, which, subject to
the Credit Documents, First Western may borrow, repay and reborrow under this
agreement, provided that (a) each such Borrowing must occur on a Business Day
and no later than the Business Day immediately preceding the Termination Date,
(b) each such Borrowing shall be in an amount not less than $500,000 or a
greater integral multiple of $100,000, (c) on any date of determination, the
Commitment Usage under the First Western Revolving Facility shall never exceed
the First Western Commitment, (d) on any date of determination, the Commitment
Usage under the PMC Revolving Facility shall never exceed the PMC Commitment,
and (e) on any date of determination, the Commitment Usage under the Commitments
shall never exceed $30,000,000.

 

20



--------------------------------------------------------------------------------



 



2.6 First Western Borrowing Procedure. The following procedures apply to all
Borrowings under the First Western Revolving Facility:
(a) Borrowing Request. First Western may request a Borrowing only by making or
delivering a Borrowing Request to Administrative Agent, which is irrevocable and
binding on First Western, stating the Type, amount and, if applicable, Interest
Period for each Borrowing and which must be received by Administrative Agent no
later than (i) 10:00 a.m. on the second Business Day before the Borrowing Date
for any LIBOR Rate Borrowing or (ii) 10:00 a.m. on the Borrowing Date for any
CBFR Borrowing. Administrative Agent shall promptly notify each Lender of any
Borrowing Request.
(b) Funding. Each Lender shall remit its Commitment Percentage of each requested
Borrowing to Administrative Agent’s principal office in Dallas, Texas, in funds
that are available for immediate use by Administrative Agent by 2:00 p.m. on the
applicable Borrowing Date. Subject to receipt of those funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by First Western or waived by the requisite
Lenders under Section 14.10) make those funds available to First Western by (at
First Western’s option) (i) wiring the funds to or for the account of First
Western at the direction of First Western or (ii) depositing the funds in First
Western’s account with Administrative Agent.
(c) Funding Assumed. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Commitment
Percentage of the requested Borrowing available to Administrative Agent on the
applicable Borrowing Date, and Administrative Agent may, in reliance upon such
assumption (but shall not be required to), make available to First Western a
corresponding amount. If a Lender fails to make its Commitment Percentage of any
requested Borrowing available to Administrative Agent on the applicable
Borrowing Date, Administrative Agent may recover the applicable amount on
demand, (i) from that Lender together with interest, commencing on the Borrowing
Date and ending on (but excluding) the date Administrative Agent recovers the
amount from that Lender, at an annual interest rate equal to the Federal Funds
Rate, or (ii) if that Lender fails to pay its amount upon demand, then from
First Western. No Lender is responsible for the failure of any other Lender to
make its Commitment Percentage of any Borrowing; however, failure of any Lender
to make its Commitment Percentage of any Borrowing does not excuse any other
Lender from making its Commitment Percentage of any Borrowing.
2.7 First Western Borrowing Requests. Each Borrowing Request constitutes a
representation and warranty by First Western that as of the Borrowing Date, all
of the conditions precedent for that Borrowing in Section 5 have been satisfied.

 

21



--------------------------------------------------------------------------------



 



2.8 Reduction or Termination of First Western Commitment. Without premium or
penalty, and upon giving not less than three Business Days prior written and
irrevocable notice to Administrative Agent, First Western may terminate in whole
or in part the unused portion of the First Western Commitment; provided that:
(a) each partial termination shall be in an amount of not less than $5,000,000
or a greater integral multiple of $2,500,000; (b) the amount of the First
Western Commitment may not be reduced below the Commitment Usage under the First
Western Revolving Facility at such time; and (c) each reduction shall be
allocated among the Lenders in accordance with their respective Commitment
Percentages. Promptly after receipt of such notice of termination or reduction,
Administrative Agent shall notify each Lender of the proposed cancellation or
reduction. Such termination or partial reduction of the First Western Commitment
shall be effective on the Business Day specified in First Western’s notice
(which date must be at least three Business Days after First Western’s delivery
of such notice).
SECTION 3. TERMS OF PAYMENT.
3.1 Notes and Payments.
(a) Notes. The Principal Debt outstanding under the PMC Revolving Facility shall
be evidenced by the PMC Revolving Notes, one payable to each Lender in the
maximum stated principal amount of its Committed Sum under the PMC Revolving
Facility as of the Closing Date. The Principal Debt outstanding under the First
Western Revolving Facility shall be evidenced by the First Western Revolving
Notes, one payable to each Lender in the maximum stated principal amount of its
Committed Sum under the First Western Revolving Facility as of the Closing Date.
(b) Payment. Each Borrower must make each payment and prepayment on the
Obligation to Administrative Agent’s principal office in Dallas, Texas in
immediately available funds by 1:00 p.m. on the day due; otherwise, but subject
to Section 3.8, those funds continue to accrue interest as if they were received
on the next Business Day. Administrative Agent shall promptly pay to each Lender
the part of any payment or prepayment to which that Lender is entitled under
this agreement on the same day Administrative Agent is deemed to receive the
funds from such Borrower.
(c) Payment Assumed. Unless Administrative Agent has received notice from a
Borrower prior to the date on which any payment is due under this agreement,
that such Borrower will not make that payment in full, Administrative Agent may
assume that such Borrower has made the full payment due and Administrative Agent
may, in reliance upon that assumption, cause to be distributed to each Lender on
that date the amount then due to each Lender. If and to the extent any Borrower
does not make the full payment due to Administrative Agent, each Lender shall
repay Administrative Agent on demand the amount distributed to that Lender by
Administrative Agent, together with interest for each day from the date that
Lender received payment from Administrative Agent until the date that Lender
repays Administrative Agent (unless such repayment is made on the same day as
such distribution), at an interest rate equal to the Federal Funds Rate.

 

22



--------------------------------------------------------------------------------



 



3.2 Interest and Principal Payments.
(a) Interest. Interest on each LIBOR Rate Borrowing shall be due and payable as
it accrues on the last day of its respective Interest Period and on the
Termination Date; provided that if any Interest Period is a period greater than
three months, then accrued interest shall also be due and payable on the date
three months after the commencement of such Interest Period. Interest on each
CBFR Borrowing shall be due and payable as it accrues on the last day of each
month (commencing on the first of those dates that follows the Closing Date),
and on the Termination Date.
(b) Principal. The Principal Debt under the PMC Revolving Facility and the First
Western Revolving Facility is due and payable on the Termination Date. After
giving Administrative Agent advance written notice of the intent to prepay, any
Borrower may voluntarily prepay all or any part of the Principal Debt from time
to time and at any time, in whole or in part, without premium or penalty;
provided that: (i) such notice must be received by Administrative Agent by
10:00 a.m. on (A) the third Business Day preceding the date of prepayment of a
LIBOR Rate Borrowing, and (B) one Business Day preceding the date of prepayment
of a CBFR Borrowing; (ii) each such partial prepayment must be in a minimum
amount of at least $500,000 or a greater integral multiple of $100,000 thereof
(if a LIBOR Rate Borrowing or a CBFR Borrowing); (iii) all accrued interest on
the Obligation must also be paid in full, to the date of such prepayment; and
(iv) such Borrower shall pay any related Consequential Loss within ten (10) days
after demand therefor. Each notice of prepayment shall specify the prepayment
date, the facility or the subfacility hereunder being prepaid, the Type of
Borrowing(s) and amount(s) of such Borrowing(s) to be prepaid and shall
constitute a binding obligation of the applicable Borrower to make a prepayment
on the date stated therein.
(c) Mandatory Prepayments. Each Borrower shall make mandatory prepayments on the
Obligation to Administrative Agent in the following amounts (without
duplication):
(i) On any date of determination, if the Commitment Usage under the PMC
Revolving Facility exceeds the PMC Commitment then in effect, then PMC shall
make a mandatory prepayment of the Principal Debt under the PMC Revolving
Facility in at least the amount of any such excess, together with (A) all
accrued and unpaid interest on the principal amount so prepaid and (B) any
Consequential Loss arising as a result thereof. On any date of determination, if
the Commitment Usage under the First Western Revolving Facility exceeds the
First Western Commitment then in effect, then First Western shall make a
mandatory prepayment of the Principal Debt under the First Western Revolving
Facility in at least the amount of any such excess, together with (x) all
accrued and unpaid interest on the principal amount so prepaid and (y) any
Consequential Loss arising as a result thereof.
(ii) 100% of the Net Proceeds from any sale (subject in all respects to
Section 8.10) of assets by any Borrower, other than any sale of assets which are
obsolete or are no longer in use and which are not significant to the
continuation of such Borrower’s business;
(iii) 100% of the Net Proceeds received by the Companies in connection with any
Structured Financing or Asset Securitization; and
(iv) 100% of the Net Proceeds from any Debt incurred as permitted by
Section 8.2(a)(iv).

 

23



--------------------------------------------------------------------------------



 



Mandatory prepayments made pursuant to clauses (ii) — (iv) above (together with
any related Consequential Loss) are payable on the same Business Day on which
the proceeds of such sale, securitization or issuance are received by any
Borrower, and must be made together with (A) all accrued and unpaid interest on
the principal amount so prepaid and (B) any Consequential Loss arising as a
result thereof. If the amount of any mandatory prepayment required hereunder is
greater than the then-outstanding Obligation, any such excess may be retained by
such Borrower.
3.3 Interest Options. Except that the LIBOR Rate may not be selected when an
Event of Default or Potential Default exists, and except as otherwise provided
in this agreement, Borrowings bear interest at an annual rate equal to the
lesser of (a) the CB Floating Rate plus the Applicable Margin or the LIBOR Rate
plus the Applicable Margin (in each case as designated or deemed designated by
Borrower), as the case may be and (b) the Maximum Rate. Each change in the CB
Floating Rate, LIBOR Rate or Maximum Rate is effective, without notice to any
Borrower or any other Person, upon the effective date of change. If a Borrower
does not designate the Type for a requested Borrowing, then the requested
Borrowing shall be deemed to be a LIBOR Rate Borrowing with an Interest Period
of one month (unless the LIBOR Rate is unavailable because of the conditions
described in Sections 3.15 or 3.17, in which case the requested Borrowing will
be deemed a CBFR Borrowing).
3.4 Quotation of Rates. Any Borrower may call Administrative Agent before
delivering a Borrowing Request to receive an indication of the interest rates
then in effect, but the indicated rates do not bind Administrative Agent or
Lenders or affect the interest rate that is actually in effect when such
Borrower makes a Borrowing Request or on the Borrowing Date.
3.5 Default Rate. All past-due Principal Debt and, unless prohibited by
applicable Government Requirements, past-due interest accruing on the Principal
Debt shall, at Administrative Agent’s option, bear interest on the amount
thereof from time to time outstanding from the date due (stated or by
acceleration) at the Default Rate until paid, regardless of whether payment is
made before or after entry of a judgment.
3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, the interest rate on that Borrowing is
limited to the Maximum Rate, but any subsequent reductions in the designated
rate shall not reduce the interest rate thereon below the Maximum Rate until the
total amount of accrued interest equals the amount of interest that would have
accrued if that designated rate had always been in effect. If at maturity
(stated or by acceleration), or at final payment of the Notes, the total
interest paid or accrued is less than the interest that would have accrued if
the designated rates had always been in effect, then, at that time and to the
extent not prohibited by applicable Governmental Requirements, each Borrower
shall pay an amount equal to the difference between (a) the lesser of the amount
of interest that would have accrued if the designated rates had always been in
effect and the amount of interest that would have accrued if the Maximum Rate
had always been in effect, and (b) the amount of interest actually paid or
accrued on the Notes.

 

24



--------------------------------------------------------------------------------



 



3.7 Interest Calculations. Interest on all Borrowings will be calculated on the
basis of actual number of days (including the first day but excluding the last
day) elapsed but computed as if each calendar year consisted of (a) 360 days in
the case of LIBOR Borrowings or CBFR Borrowings calculated with reference to the
Federal Funds Rate (unless such calculation would result in the interest on the
Borrowings exceeding the Maximum Rate in which event such interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be) and
(b) 365 or 366 days, as the case may be, in the case of CBFR Borrowings
calculated with reference to Administrative Agent’s base rate of interest. All
interest rate determinations and calculations by Administrative Agent are
conclusive and binding absent manifest error.
3.8 Maximum Rate. It is the intent of Administrative Agent, Lenders and
Borrowers in the execution and performance of the Credit Documents to remain in
strict compliance with applicable Governmental Requirements from time to time in
effect, including applicable laws limiting the amount or rate of interest.
Administrative Agent, Lenders and Borrowers stipulate and agree that none of the
terms and provisions contained in the Credit Documents shall ever be construed
to create a contract to pay for the use, forbearance or detention of money with
interest at a rate or in an amount in excess of the Maximum Rate or Maximum
Amount. For purposes of the Credit Documents, “interest” shall include the
aggregate of all charges which constitute interest under applicable Governmental
Requirements that are contracted for, charged, reserved, received or paid under
the Credit Documents. No Borrower shall ever be required to pay unearned
interest and shall never be required to pay interest at a rate or in an amount
in excess of the Maximum Rate or Maximum Amount, and the provisions of this
section shall control over all other provisions of the Credit Documents, and of
any other instrument pertaining to or securing the Obligation, which may be in
actual or apparent conflict herewith. If the Obligation is prepaid, or if the
maturity of the Obligation is accelerated for any reason, or if under any
contingency the effective rate or amount of interest which would otherwise be
payable under the Credit Documents would exceed the Maximum Rate or Maximum
Amount, or in the event any Lender or any holder of the Notes shall charge,
contract for, take, reserve or receive monies that are deemed to constitute
interest which would, in the absence of this provision, increase the effective
rate or amount of interest payable under the Credit Documents to a rate or
amount in excess of that permitted to be charged, contracted for, taken,
reserved or received under applicable Governmental Requirements then in effect,
then the principal amount of the Obligation or the amount of interest which
would otherwise be payable under the Notes or both shall be reduced to the
amount allowed under applicable Governmental Requirements as now or hereinafter
construed by the courts having jurisdiction, and all such moneys so charged,
contracted for, taken, reserved or received that are deemed to constitute
interest in excess of the Maximum Rate shall immediately be returned to or
credited to the account of Borrowers upon such determination. Administrative
Agent, Lenders and Borrowers further stipulate and agree that, without
limitation of the foregoing, all calculations of the rate or amount of interest
contracted for, charged, taken, reserved or received under the Credit Documents
which are made for the purpose of determining whether such rate or amount
exceeds the Maximum Rate or Maximum Amount, shall be made to the extent not
prohibited by applicable Governmental Requirements, by amortizing, prorating,
allocating and spreading during the period of the full stated term of the Notes,
all interest at any time contracted for, charged, taken, reserved or received
from Borrowers or otherwise by Lenders or any other holder of the Notes. If the
Governmental Requirements of the State of Texas are applicable for purposes of
determining the “Maximum Rate” or the “Maximum Amount,” then those terms mean
the indicated rate ceiling from time to time in effect under Chapter 303 of the
Texas Finance Code, as amended.

 

25



--------------------------------------------------------------------------------



 



3.9 Interest Periods. When any Borrower requests any LIBOR Rate Borrowing, such
Borrower may elect the applicable interest period (each an “Interest Period”),
which may be, at such Borrower’s option, one, three or six months, subject to
the following conditions: (a) the initial Interest Period for a LIBOR Rate
Borrowing commences on the applicable Borrowing Date or conversion date, and
each subsequent Interest Period applicable to any Borrowing commences on the day
when the next preceding applicable Interest Period expires; (b) if any Interest
Period for a LIBOR Rate Borrowing begins on a day for which no numerically
corresponding Business Day in the calendar month at the end of the Interest
Period exists, then the Interest Period ends on the last Business Day of that
calendar month; (c) if such Borrower is required to pay any portion of a LIBOR
Rate Borrowing before the end of its Interest Period in order to comply with the
payment provisions of the Credit Documents, such Borrower shall also pay any
related Consequential Loss; (d) no Interest Period for any portion of Principal
Debt may extend beyond the scheduled repayment date for that portion of
Principal Debt; and (e) no more than four Interest Periods may be in effect at
one time.
3.10 Conversions. Subject to the dollar limits of Sections 2.1 and 2.5 and
provided that no Borrower may convert to or select a new Interest Period for a
LIBOR Rate Borrowing at any time when an Event of Default exists, any Borrower
may (a) convert a LIBOR Rate Borrowing on the last day of the applicable
Interest Period to a CBFR Borrowing, (b) convert a CBFR Borrowing at any time to
a LIBOR Rate Borrowing and (c) elect a new Interest Period for a LIBOR Rate
Borrowing. That election may be made by telephonic request to Administrative
Agent no later than 10:00 a.m. on the second Business Day before the conversion
date or the last day of the Interest Period, as the case may be (for conversion
to a LIBOR Rate Borrowing or election of a new Interest Period), and no later
than 10:00 a.m. on the last day of the Interest Period (for conversion to a CBFR
Borrowing). Each Borrower shall provide a Conversion Notice to Administrative
Agent no later than two days after the date of the conversion or election.
Absent a Borrower’s telephonic request for conversion or election of a new
Interest Period or if an Event of Default exists, then, a LIBOR Rate Borrowing
shall be deemed converted to a CBFR Borrowing effective when the applicable
Interest Period expires.
3.11 Order of Application.
(a) No Event of Default. Payments and prepayments of the Obligation shall be
applied in the order and manner specified in this agreement; provided, however,
if no order is otherwise specified in this agreement and no Event of Default or
Potential Default has occurred and is continuing, payments and prepayments of
the Obligation shall be applied first to fees, second to accrued interest then
due and payable on the Principal Debt, and then to the remaining Obligation in
the order and manner as any Borrower may direct.

 

26



--------------------------------------------------------------------------------



 



(b) Event of Default or No Direction. If an Event of Default or Potential
Default has occurred and is continuing (or if any Borrower fails to give
direction as permitted under Section 3.11(a)), any payment or prepayment
(including proceeds from the exercise of any Rights) shall be applied in the
following order: (i) to all fees and expenses for which Administrative Agent or
Lenders have not been paid or reimbursed in accordance with the Credit Documents
(and if such payment or prepayment is less than all unpaid or unreimbursed fees
and expenses, then the payment or prepayment shall be paid against unpaid and
unreimbursed fees and expenses in the order of incurrence or due date); (ii) to
accrued interest on the Principal Debt; (iii) to the remaining Principal Debt in
such order as Required Lenders may elect (provided that Required Lenders will
apply such proceeds in an order that will minimize any Consequential Loss); and
(iv) to the remaining Obligation in the order and manner Required Lenders deem
appropriate.
(c) Pro Rata. Each payment or prepayment shall be distributed to each Lender in
accordance with its Pro Rata Part of that payment or prepayment.
3.12 Sharing of Payments, Etc. If any Lender obtains any payment or prepayment
with respect to the Obligation (whether voluntary, involuntary, or otherwise,
including, without limitation, as a result of exercising its Rights under
Section 3.13) that exceeds the part of that payment or prepayment that it is
then entitled to receive under the Credit Documents, then that Lender shall
purchase from the other Lenders participations that will cause the purchasing
Lender to share the excess payment or prepayment ratably with each other Lender.
If all or any portion of any excess payment or prepayment is subsequently
recovered from the purchasing Lender, then the purchase shall be rescinded and
the purchase price restored to the extent of the recovery. Each Borrower agrees
that any Lender purchasing a participation from another Lender under this
section may, to the fullest extent permitted by applicable Governmental
Requirements, exercise all of its Rights of payment (including the Right of
offset) with respect to that participation as fully as if that Lender were the
direct creditor of such Borrower in the amount of that participation.
3.13 Offset. If an Event of Default exists, to the extent not prohibited by
applicable Governmental Requirements, each Lender may exercise (for the benefit
of all Lenders in accordance with Section 3.12) the Rights of offset and
banker’s lien against each and every account and other property, or any interest
therein, that any Company may now or hereafter have with, or which is now or
hereafter in the possession of, that Lender to the extent of the full amount of
the Obligation owed (directly or participated) to it, provided, however, no such
right of offset or banker’s lien may be exercised against any account of any
Special Purpose Entity.
3.14 Booking Borrowings. To the extent permitted by applicable Governmental
Requirements, any Lender may make, carry, or transfer its Borrowings at, to, or
for the account of any of its branch offices or the office or branch of any of
its Affiliates. However, no Affiliate or branch is entitled to receive any
greater payment under Section 3.16 than the transferor Lender would have been
entitled to receive with respect to those Borrowings, and a transfer may not be
made if, as a direct result of it, Section 3.15 or 3.17 would apply to any of
the Obligation. If any of the conditions of Sections 3.16 or 3.17 ever apply to
a Lender, that Lender shall, to the extent possible, carry or transfer its
Borrowings at, to, or for the account of any of its branch offices or the office
or branch of any of its Affiliates so long as the transfer is consistent with
the other provisions of this section, does not create any burden or adverse
circumstance for that Lender that would not otherwise exist, and eliminates or
ameliorates the conditions of Sections 3.16 or 3.17, as applicable.

 

27



--------------------------------------------------------------------------------



 



3.15 Basis Unavailable or Inadequate for LIBOR Rate. If on or before any date
when a LIBOR Rate is to be determined for a Borrowing, Administrative Agent or
any Lender determines (and Required Lenders agree with that determination) that
the basis for determining the applicable rate is not available or that the
resulting rate does not accurately reflect the cost to Lenders of making or
converting Borrowings at that rate for the applicable Interest Period, then
Administrative Agent shall promptly notify Borrowers and Lenders of that
determination (which is conclusive and binding on each Borrower absent manifest
error), and the applicable Borrowing shall bear interest at the sum of the CB
Floating Rate plus the Applicable Margin. Until Administrative Agent notifies
Borrowers that those circumstances giving rise to such notice no longer exist,
Lenders’ commitments under this agreement to make, or to convert to, LIBOR Rate
Borrowings, as the case may be, shall be suspended.
3.16 Additional Costs. Each Lender severally and not jointly agrees to notify
Administrative Agent, the other Lenders, and Borrowers within 180 days after it
has actual knowledge that any circumstances exist that would give rise to any
payment obligation by Borrowers under clauses (a) through (c) below. Although no
Lender shall have any liability to Administrative Agent, any other Lender, or
any Company for its failure to give that notice, no Borrower is obligated to pay
any amounts under those clauses that arise, accrue or are imposed more than
180 days before that notice to the extent that notice is applicable to those
amounts. To demand payment under this section, any such Lender must generally be
making similar demand for similar additional costs under credit agreements to
which it is party that contain similar provisions to this section.
(a) Reserves. With respect to any LIBOR Rate Borrowing (i) if any change in any
present Governmental Requirement, any change in the interpretation or
application of any present Governmental Requirement, or any future Governmental
Requirement imposes, modifies or deems applicable (or if compliance by any
Lender with any requirement of any Governmental Authority results in) any
requirement that any reserves (including, without limitation, any marginal,
emergency, supplemental, or special reserves) be maintained (other than any
reserve included in the Reserve Requirement) and if (ii) those reserves reduce
any sums receivable by that Lender under this agreement or increase the costs
incurred by Lender in advancing or maintaining any portion of any LIBOR Rate
Borrowing, then (iii) that Lender (through Administrative Agent) shall deliver
to Borrowers a certificate setting forth in reasonable detail the calculation of
the amount necessary to compensate it for its reduction or increase (which
certificate is conclusive and binding absent manifest error), and (iv) Borrowers
shall pay that amount to that Lender within five Business Days after demand. The
provisions of and undertakings and indemnifications in this clause (a) survive
the satisfaction and payment of the Obligation and termination of this
agreement.

 

28



--------------------------------------------------------------------------------



 



(b) Capital Adequacy. With respect to any Borrowing, if any change in any
present Governmental Requirement, any change in the interpretation or
application of any present Governmental Requirement, or any future Governmental
Requirement regarding capital adequacy, or if compliance by Administrative Agent
or any Lender with any request, directive or requirement imposed in the future
by any Governmental Authority regarding capital adequacy, or if any change in
its written policies or in the risk category of this transaction, in any of the
foregoing events or circumstances, reduces the rate of return on its capital as
a consequence of its obligations under this agreement to a level below that
which it otherwise could have achieved (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by it to be material (and
it may, in determining the amount, utilize reasonable assumptions and
allocations of costs and expenses and use any reasonable averaging or
attribution method), then (unless the effect is already reflected in the rate of
interest then applicable under this agreement) Administrative Agent or that
Lender (through Administrative Agent) shall notify Borrowers and deliver to
Borrowers a certificate setting forth in reasonable detail the calculation of
the amount necessary to compensate it (which certificate is conclusive and
binding absent manifest error), and Borrowers shall pay that amount to
Administrative Agent or that Lender within five Business Days after demand. The
provisions of and undertakings and indemnification in this clause (b) shall
survive the satisfaction and payment of the Obligation and termination of this
agreement.
(c) Taxes. Any Taxes payable by Administrative Agent or any Lender or ruled by a
Governmental Authority to be payable by Administrative Agent or any Lender in
respect of this agreement or any other Credit Document shall, if permitted by
applicable Governmental Requirements, be paid by Borrowers, together with
interest and penalties, if any, except for Taxes payable on or measured by the
overall net income of Administrative Agent or that Lender (or any other Person
with whom Administrative Agent or that Lender files a consolidated, combined,
unitary, or similar Tax return) and except for interest and penalties incurred
as a result of the gross negligence or willful misconduct of Administrative
Agent or that Lender. Administrative Agent or that Lender (through
Administrative Agent) shall notify Borrowers and deliver to Borrowers a
certificate setting forth in reasonable detail the calculation of the amount of
Taxes payable, which certificate is conclusive and binding (absent manifest
error), and Borrowers shall pay that amount to Administrative Agent for its
account or the account of that Lender, as the case may be, within ten Business
Days after demand. If Administrative Agent or that Lender subsequently receives
a refund of the Taxes paid to it by Borrowers, then the recipient shall promptly
pay the refund to Borrowers.
3.17 Change in Governmental Requirements. If any Governmental Requirement makes
it unlawful for any Lender to make or maintain LIBOR Rate Borrowings, then that
Lender shall promptly notify Borrowers and Administrative Agent, and (a) as to
undisbursed funds, that requested Borrowing shall be made as a CBFR Borrowing
and (b) as to any outstanding Borrowing (i) if maintaining the Borrowing until
the last day of the applicable Interest Period is unlawful, the Borrowing shall
be converted to a CBFR Borrowing as of the date of notice, in which event
Borrowers will be required to pay any related Consequential Loss or (ii) if not
prohibited by applicable Governmental Requirements, the Borrowing shall be
converted to a CBFR Borrowing as of the last day of the applicable Interest
Period or (iii) if any conversion will not resolve the unlawfulness, Borrowers
shall promptly prepay the Borrowing, without penalty but with related
Consequential Loss.

 

29



--------------------------------------------------------------------------------



 



3.18 Consequential Loss. Each Borrower shall indemnify each Lender against, and
pay to it upon demand, any Consequential Loss of that Lender. When any Lender
demands that any Borrower pay any Consequential Loss, that Lender shall deliver
to such Borrower and Administrative Agent a certificate setting forth in
reasonable detail the basis for imposing Consequential Loss and the calculation
of the amount, which calculation is conclusive and binding absent manifest
error. The provisions of and undertakings and indemnification in this Section
survive the satisfaction and payment of the Obligation and termination of this
agreement.
3.19 Foreign Lenders, Participants, and Purchasers. Each Lender, Participant (by
accepting a participation interest under this agreement), and Purchaser (by
executing an Assignment) that is not organized under the Governmental
Requirements of the United States of America or one of its states (a) represents
to Administrative Agent and Borrowers that (i) no Taxes are required to be
withheld by Administrative Agent or any Borrower with respect to any payments to
be made to it in respect of the Obligation and (ii) it has furnished to
Administrative Agent and Borrowers two duly completed copies of either U.S.
Internal Revenue Service Form 4224, Form 1001, Form W-8, or any other form
acceptable to Administrative Agent and Borrowers that entitles it to a complete
exemption from U.S. federal withholding Tax on all interest or fee payments
under the Credit Documents, and (b) covenants to (i) provide Administrative
Agent and Borrowers a new Form 4224, Form 1001, Form W-8, or other form
acceptable to Administrative Agent and Borrowers upon the expiration or
obsolescence according to applicable Governmental Requirements of any previously
delivered form, duly executed and completed by it, entitling it to a complete
exemption from U.S. federal withholding Tax on all interest and fee payments
under the Credit Documents, and (ii) comply from time to time with all
applicable Governmental Requirements with regard to the withholding Tax
exemption. If any of the foregoing is not true at any time or the applicable
forms are not provided, then Borrowers and Administrative Agent (without
duplication) may deduct and withhold from interest and fee payments under the
Credit Documents any Tax at the maximum rate under the Code or other applicable
Governmental Requirement, and amounts so deducted and withheld shall be treated
as paid to that Lender, Participant, or Purchaser, as the case may be, for all
purposes under the Credit Documents.
SECTION 4. FEES.
4.1 Treatment of Fees. Except as otherwise provided by applicable Governmental
Requirements, the fees described in this Section 4 (a) do not constitute
compensation for the use, detention, or forbearance of money, (b) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this agreement, (c) shall be payable in accordance with Section 3, (d) shall be
non refundable, (e) shall, to the fullest extent permitted by applicable
Governmental Requirements, bear interest, if not paid when due, at the Default
Rate, and (f) shall be calculated on the basis of actual number of days
(including the first day but excluding the last day) elapsed, but computed as if
each calendar year consisted of 360 days, unless such computation would result
in interest being computed in excess of the Maximum Rate in which event such
computation shall be made on the basis of a year of 365 or, 366 days, as the
case may be.
4.2 Fees of Administrative Agent. Each Borrower shall pay to Administrative
Agent, for its own account, fees in such amounts and upon such payment terms as
may be separately agreed upon by Administrative Agent and such Borrower in
writing.

 

30



--------------------------------------------------------------------------------



 



4.3 Upfront Fees. On the Closing Date, each Borrower shall pay to each initial
Lender upfront fees in amounts separately agreed to between such Borrower and
each such Lender.
4.4 Commitment Fee. Following the Closing Date, PMC shall pay to Administrative
Agent, for the ratable account of Lenders, a commitment fee, payable in
installments in arrears, on each March 31, June 30, September 30, and
December 31 and on the Termination Date, commencing December 31, 2010. Each
installment shall be in an amount equal to 0.375% multiplied by the amount by
which (a) the average daily Commitments (which amount, for purposes of
calculating the commitment fee hereunder, shall not exceed $30,000,000) exceeds
(b) the average daily Commitment Usage, in each case during the period from and
including the last payment date to and excluding the payment date for such
installment, provided that each such installment shall be calculated in
accordance with Section 4.1(f). Solely for the purposes of this Section 4.4,
“ratable” shall mean, for any period of calculation, with respect to any Lender,
that proportion which (x) the average daily unused Committed Sum of such Lender
during such period bears to (y) the amount of the average daily unused
Commitments (which amount shall not exceed $30,000,000) during such period.
SECTION 5. CONDITIONS PRECEDENT.
5.1 Initial Advances. The obligation of Lenders to make the initial advances
under this agreement is subject to the condition precedent that, on or before
the date of such advance, Administrative Agent and Lenders have received, there
shall have been performed and there shall exist, the documents, actions and
other matters set forth below, each in form, scope and substance, and (as
applicable) dated as of a date, satisfactory to Administrative Agent and
Lenders:
(a) Credit Agreement. This agreement duly executed by Borrowers, Administrative
Agent and each initial Lender;
(b) Revolving Notes. The Revolving Notes duly executed and delivered by
Borrowers;
(c) Guaranty. The Guaranty duly executed and delivered by PMC;
(d) PMC Resolutions. Resolutions of PMC approving the execution, delivery and
performance of this agreement, the PMC Revolving Notes and the other Credit
Documents to which it is a party and the transactions contemplated herein and
therein, duly adopted by PMC’s Board of Trust Managers and accompanied by a
certificate of the Secretary or Assistant Secretary of PMC stating that the
resolutions are true and correct, have not been altered or repealed and are in
full force and effect;
(e) First Western Resolutions. Resolutions of First Western approving the
execution, delivery and performance of this agreement, the First Western
Revolving Note and the other Credit Documents to which it is a party and the
transactions contemplated herein and therein, duly adopted by First Western’s
Board of Directors and accompanied by a certificate of the Secretary or
Assistant Secretary of First Western stating that the resolutions are true and
correct, have not been altered or repealed and are in full force and effect;

 

31



--------------------------------------------------------------------------------



 



(f) PMC Incumbency Certificates. Signed certificates of the Secretary or
Assistant Secretary of PMC certifying the names of the officers of PMC
authorized to sign each of the Credit Documents to which it is a party and the
other documents or certificates to be delivered pursuant to the Credit Documents
by PMC, together with the true signatures of each such officer. Administrative
Agent and Lenders may conclusively rely on each such certificate until they
receive, and have had a reasonable opportunity to act upon, a further
certificate of the Secretary or Assistant Secretary of PMC canceling or amending
the prior certificate and submitting the signatures of the officers named in the
further certificate;
(g) First Western Incumbency Certificates. Signed certificates of the Secretary
or Assistant Secretary of First Western certifying the names of the officers of
First Western authorized to sign each of the Credit Documents to which it is a
party and the other documents or certificates to be delivered pursuant to the
Credit Documents by First Western, together with the true signatures of each
such officer. Administrative Agent and Lenders may conclusively rely on each
such certificate until they receive, and have had a reasonable opportunity to
act upon, a further certificate of the Secretary or Assistant Secretary of First
Western canceling or amending the prior certificate and submitting the
signatures of the officers named in the further certificate;
(h) Bring Down Certificates. A bring down certificate of the Secretary or
Assistant Secretary of each Borrower certifying that the declaration of trust,
articles of incorporation, and bylaws, as applicable of such Borrower have not
been modified in any respect from the copies previously provided to the
Administrative Agent and the Lenders in connection with the Existing Credit
Agreement;
(i) Payments to Administrative Agent. The payment to Administrative Agent of:
(i) all fees to be received by Administrative Agent pursuant to this agreement
or any other Credit Document, and (ii) all third-party costs incurred in
connection with this agreement, including all reasonable attorneys’ fees, costs
and out-of-pocket expenses of Administrative Agent’s counsel incurred or
estimated to have been incurred through the Closing Date in connection with the
preparation, execution and delivery of the Credit Documents and the consummation
of the transactions contemplated thereby;
(j) Opinion of Counsel. A favorable opinion addressed to Administrative Agent
and Lenders, in form and substance satisfactory to Administrative Agent, from
outside legal counsel to Borrowers; and
(k) Additional Information. Such other documents, instruments, reports, opinions
and information as reasonably required by Administrative Agent, any Lender and
their respective counsel.

 

32



--------------------------------------------------------------------------------



 



5.2 All Borrowings. The obligation of Lenders to extend Borrowings under this
agreement (including the initial advances) is subject to the following
conditions precedent:
(a) No Default or Potential Default. As of the date of the making of the
Borrowing, there exists no Event of Default or Potential Default;
(b) Compliance with Credit Agreement. Each Company has performed and complied
with all agreements and conditions contained in this agreement and each other
Credit Document that are required to be performed or complied with by it before
or at the date of the Borrowing;
(c) No Material Adverse Event. As of the date of making the Borrowing, no
Material Adverse Event has occurred and is continuing;
(d) Representations and Warranties. The representations and warranties contained
in Section 6 and the other Credit Documents are true in all respects on the date
of, and after giving effect to, the Borrowing, with the same force and effect as
though made on and as of that date; and
(e) Borrowing Request. Administrative Agent has timely received from a Borrower
a properly completed Borrowing Request, executed by a Responsible Officer of
such Borrower.
SECTION 6. REPRESENTATIONS AND WARRANTIES. Each Borrower represents and warrants
to Administrative Agent and Lenders as follows:
6.1 Purpose and Regulation U.
(a) Subject to the other provisions in the Credit Documents, including, without
limitation, clause (b) below, the proceeds of all Borrowings under the PMC
Revolving Facility will be used either (i) to finance PMC’s Mortgage Loan
origination, (ii) to finance PMC’s Commercial Loan origination, or (iii) for
general corporate purposes. Subject to the other provisions in the Credit
Documents, including, without limitation, clause (b) below, the proceeds of all
Borrowings under the First Western Revolving Facility will be used either (x) to
finance First Western’s Commercial Loan origination under the 7(a) Loan Program
of the U.S. Small Business Administration or (y) for general corporate purposes.
(b) The proceeds of the PMC Revolving Facility will be used by PMC solely for
the purposes specified in Section 6.1(a). The proceeds of the First Western
Revolving Facility will be used by First Western solely for the purposes
specified in Section 6.1(a). None of such proceeds will be used for the purpose
of purchasing or carrying any “margin stock” as defined in Regulation U, or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry a margin stock or for any other purpose which
might constitute this transaction a “purpose credit” within the meaning of such
Regulation U. No Company is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stocks. No Company, nor any Person
acting on behalf of any Company, has taken or will take any action that might
cause the Notes or any of the other Credit Documents, including this Credit
Agreement, to violate Regulation U or any other regulations of the Board of
Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934, as amended, or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

 

33



--------------------------------------------------------------------------------



 



(c) No portion of any advance or loan made hereunder shall be used directly or
indirectly to purchase ineligible securities, as defined by applicable
regulations of the Federal Reserve Board, underwritten by any affiliate of
JPMorgan Chase & Co. or any affiliate of any other Lender during the
underwriting period and for 30 days thereafter.
6.2 Corporate Existence, Good Standing, Authority and Locations. PMC is a real
estate investment trust duly organized, validly existing and in good standing
under the laws of the State of Texas. First Western is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida. Except where the failure to qualify would not result in a Material
Adverse Event, each Borrower is duly qualified to transact business and is in
good standing in each jurisdiction where the nature and extent of its business
and properties require due qualification and good standing (and each of such
jurisdictions is identified in Schedule 6.3). Each Borrower possesses all
requisite authority and power to conduct its business as is now being conducted
and as proposed to be conducted (including under the Credit Documents) and to
own and operate its assets as now owned and operated and as proposed to be owned
and operated (including under the Credit Documents). Each Borrower’s chief
executive office and other principal offices are described on Schedule 6.3. The
present location of each Borrower’s books and records concerning accounts and
accounts receivable is at its chief executive office.
6.3 Subsidiaries and Names. Schedule 6.3 describes (a) each Company, (b) every
name or trade name used by each Company during the four-month period before the
date of this agreement (or during the period such Company has been a Subsidiary,
if shorter) and (c) every change of each Company’s name during the four month
period before the date of this agreement. All of the outstanding shares of
beneficial interests, capital stock or similar voting interests of each Company
are (i) duly authorized, validly issued, fully paid and nonassessable,
(ii) owned of record and beneficially as described in Schedule 6.3, free and
clear of any Liens, and (iii) not subject to any warrant, option or other
acquisition Right of any Person or subject to any voting, ownership or transfer
restriction except (1) restrictions imposed by securities laws and general
corporate laws and (2) restrictions expressly noted in the certificates
evidencing such shares.
6.4 Authorization and Contravention. The execution and delivery by each Borrower
of each Credit Document to which it is a party and the performance by it of its
obligations under those Credit Documents (a) are within its trust or corporate
power, (b) have been duly authorized by all necessary trust or corporate action,
(c) require no consent of, action by, or filing with, any Governmental Authority
(except any action or filing that has been taken or made or consent that has
been received, and is completed and in final form and full force and effect, on
or before the Closing Date), (d) do not violate any provision of its
Organizational Documents, (e) do not violate any provision of any Governmental
Requirement applicable to it or result in any breach of, or default under, any
material agreement of the Companies, or (f) result in, or requires the
imposition of, any Liens on any property of any Company, other than in favor of
Administrative Agent for Lenders.

 

34



--------------------------------------------------------------------------------



 



6.5 Binding Effect. Upon execution by each Borrower of each Credit Document to
which it is a party, each such Credit Document will constitute a legal and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with that Credit Document’s terms, except as that enforceability may
be limited by Debtor Relief Laws and general principles of equity.
6.6 Financials. The Current Financials were prepared in accordance with GAAP and
present fairly, in all material respects, the Companies’ consolidated (if
applicable) financial condition, results of operations and cash flows as of, and
for the portion of the fiscal year ending on, their dates (subject only to
normal year-end adjustments for interim statements). Except for transactions
directly related to, or specifically contemplated or expressly permitted by, the
Credit Documents, no material adverse changes have occurred in the Companies’
consolidated (if applicable) financial condition from that shown in the Current
Financials.
6.7 Solvency. On each Borrowing Date, each Borrower is, and after giving effect
to the requested Borrowing will be, Solvent.
6.8 Litigation.
(a) Except as shown on Schedule 6.8, no Company is subject to, or aware of the
threat of, any Litigation involving any Company, or any of their respective
properties, which if adversely determined against any of them, reasonably could
be expected to result in a Material Adverse Event, and
(b) No outstanding and unpaid judgments against any Company exist that
reasonably could be expected to result in a Material Adverse Event.
6.9 Taxes.
(a) Except where the non-compliance of any of the following reasonably could not
be expected to result in a Material Adverse Event, (i) all returns, reports and
other information of each Company required to be filed in respect to a present
or future liability for any Taxes have been prepared in compliance with all
requisite Governmental Requirements, and as so prepared, have been properly
filed (or extensions have been granted) and (ii) all Taxes imposed upon each
Company that are due and payable have been timely and fully paid except as are
being contested as permitted by Section 7.5.
(b) PMC qualifies as a “real estate investment trust” for all purposes under the
Code.
6.10 Environmental Matters.
(a) No Company has received notice from any Governmental Authority that it has
any actual or potential Environmental Liability, and no Company has knowledge
that it has any Environmental Liability, which actual or potential Environmental
Liability in either case reasonably could be expected to constitute a Material
Adverse Event.

 

35



--------------------------------------------------------------------------------



 



(b) No Company has received notice from any Governmental Authority that any Real
Property is affected by, and no Company has knowledge that any Real Property is
affected by, any Release of any Hazardous Substance which reasonably could be
expected to constitute a Material Adverse Event.
(c) No Company knows of any environmental conditions or circumstances adversely
affecting any material portion of the collateral securing any of the Commercial
Loans or Mortgage Loans. The Companies have taken all steps required under
applicable Governmental Requirements to determine that all of the Projects
securing the Mortgage Loans are in compliance with all applicable Governmental
Requirements.
6.11 Employee Plans. Except where not a Material Adverse Event (a) no Employee
Plan subject to ERISA has incurred an “accumulated funding deficiency” (as
defined in Section 302 of ERISA or Section 512 of the Code), (b) neither any
Company nor any ERISA Affiliate has incurred liability (except for liabilities
for premiums that have been paid or that are not past due) under ERISA to the
PBGC in connection with any Employee Plan, (c) neither any Company nor any ERISA
Affiliate has withdrawn in whole or in part from participation in a
Multiemployer Plan in a manner that has given rise to a withdrawal liability
under Title IV of ERISA, (d) neither any Company nor any ERISA Affiliate has
engaged in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code), (e) no “reportable event” (as defined in Section 4043
of ERISA) has occurred excluding events for which the notice requirement is
waived under applicable PBGC regulations, (f) neither any Company nor any ERISA
Affiliate has any liability, or is subject to any Lien, under ERISA or the Code
to or on account of any Employee Plan, (g) each Employee Plan subject to ERISA
and the Code complies in all material respects, both in form and operation, with
ERISA and the Code and (h) no Multiemployer Plan subject to the Code is in
reorganization within the meaning of Section 418 of the Code.
6.12 Properties; Liens. Each Company has good and marketable title to all its
property reflected on the Current Financials except for property that is
obsolete or that has been disposed of in the ordinary course of business between
the date of the Current Financials and the date of this agreement or, after the
date of this agreement, as permitted by Section 8.10. No Lien exists on any
property of any Company except Permitted Liens and Permitted Project Liens.
Except for the Credit Documents, no Company is party or subject to any
agreement, instrument or order which in any way restricts any Company’s ability
to allow Liens to exist upon any of its assets.
6.13 Government Regulations.
(a) No Company is subject to regulation under the Investment Company Act of
1940, as amended, or the Public Utility Holding Company Act of 1935, as amended.
(b) Each of the Companies has complied with all applicable Governmental
Requirements of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective property.

 

36



--------------------------------------------------------------------------------



 



6.14 Transactions with Affiliates. Except for transactions with other Companies
as permitted by Section 8.5, no Company is a party to a transaction (other than
of an inconsequential nature) with any of its Affiliates.
6.15 Debt. No Company has any Debt except Permitted Debt.
6.16 Leases. Except where it could not reasonably be expected to result in a
Material Adverse Event, (a) each Company enjoys peaceful and undisturbed
possession under all leases necessary or desirable for the operation of its
properties and assets and (b) all material leases under which any Company is a
lessee are in full force and effect.
6.17 Labor Matters. Except where it could not reasonably be expected to result
in a Material Adverse Event (a) no actual or threatened strikes, labor disputes,
slow downs, walkouts, work stoppages or other concerted interruptions of
operations that involve any employees employed at any time in connection with
the business activities or operations at any Real Property exist, (b) hours
worked by and payment made to the employees of any Company have not been in
violation of the Fair Labor Standards Act or any other applicable Governmental
Requirements pertaining to labor matters, (c) all payments due from any Company
for employee health and welfare insurance, including, without limitation,
workers compensation insurance, have been paid or accrued as a liability on its
books and (d) the business activities and operations of each Company are in
compliance with OSHA and other applicable health and safety Governmental
Requirements.
6.18 Intellectual Property. Except where it could not reasonably be expected to
result in a Material Adverse Event, (a) each Company owns or has the right to
use all material licenses, patents, patent applications, copyrights, service
marks, trademarks, trademark applications, trade names, trade secrets and other
intellectual property rights necessary or desirable to continue to conduct its
businesses as presently conducted by it and proposed to be conducted by it
immediately after the date of this agreement, (b) each Company is conducting its
business without infringement or claim of infringement of any license, patent,
copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others and (c) no infringement or claim of
infringement by others of any material license, patent, copyright, service mark,
trademark, trade name, trade secret or other intellectual property of any
Company exists.
6.19 Insurance. Each Company maintains the insurance required by Section 7.9.
6.20 Full Disclosure. All information furnished to Administrative Agent or
Lenders by or on behalf of any Company in connection with the Credit Documents
was, and all information furnished to Administrative Agent or Lenders in the
future by or on behalf of any Company will be, in each case, when so furnished,
true, complete and accurate in all material respects or where estimates or
projections were or will be therein made and so designated, based on good faith,
reasonable estimates or projections on the date the information is stated or
certified.

 

37



--------------------------------------------------------------------------------



 



SECTION 7. AFFIRMATIVE COVENANTS.
7.1 Certain Items Furnished. Each Borrower shall furnish the following to
Administrative Agent (with sufficient copies for each Lender):
(a) PMC Annual Financials, Etc. Promptly after preparation but no later than
90 days after the last day of each fiscal year of PMC, audited Financials
showing the Companies’ consolidated and consolidating financial condition and
results of operations as of, and for the year ended on, that last day,
accompanied by (i) the opinion, without qualification, of a nationally
recognized firm of independent certified public accountants acceptable to
Required Lenders, based on an audit using generally accepted auditing standards,
that the consolidated portion of those Financials were prepared in accordance
with GAAP and present fairly, in all material respects, the Companies’
consolidated financial condition and results of operations and (ii) with respect
to the period covered by such Financials, a Compliance Certificate.
(b) PMC Quarterly Financials, Etc. Promptly after preparation but no later than
60 days after the last day of each fiscal quarter of PMC, Financials showing the
Companies’ consolidated financial condition and results of operations for that
fiscal quarter and for the period from the beginning of the current fiscal year
to the last day of that fiscal quarter, accompanied by a Compliance Certificate
with respect to the period covered by such Financials.
(c) SEC Filings. Promptly after preparation, but in any event (i) within 60 days
after the end of each of the first three fiscal quarters of PMC, an accurate and
complete copy of PMC’s Form 10-Q as filed with the Securities and Exchange
Commission, (ii) within 90 days after the end of each fiscal year of PMC, an
accurate and complete copy of PMC’s Form 10-K as filed with the Securities and
Exchange Commission, and (iii) promptly upon their becoming available, accurate
and complete copies of all registration statements, other reports (including
those on Form 8-K) and statements and schedules filed by PMC with any securities
exchange, the Securities and Exchange Commission or any other similar
Governmental Authority.
(d) Quarterly Managed Loan Reports. Promptly after preparation, but no later
than 60 days after the last day of each fiscal quarter, a schedule of all PMC’s
Mortgage Loans, each such report to be in form and scope acceptable to
Administrative Agent, including, without limitation, setting forth information
identifying (i) all Mortgage Loans with respect to which a default has occurred
as to the payment of any installment of principal or interest or other monetary
default has occurred under any Mortgage Loan Document related thereto and such
default has not been cured for more than 30 days, (ii) Mortgage Loans in
Liquidation, (iii) Mortgage Loans in Litigation, (iv) any other Non-Performing
Loans, (v) Renegotiated Loans, (vi) Construction Loans, and (vii) Segmented
Loans.

 

38



--------------------------------------------------------------------------------



 



(e) Annual Financial Projections. Promptly after preparation but no later than
45 days after the last day of each fiscal year of PMC, annual financial
projections for the Companies prepared by PMC, in form and substance reasonably
acceptable to Administrative Agent, setting forth management’s projections for
the next succeeding fiscal year.
(f) Quarterly Loan Listings. Promptly after preparation, but not later than 60
days after the last day of each fiscal quarter, (i) a statement identifying the
original documentation evidencing the Commercial Loans, the Mortgage Loans and
all other loans owned by PMC and deposited into the Deposit Box as of the end of
such fiscal quarter and (ii) a detailed loan listing of each Company as of the
end of such fiscal quarter, in detail satisfactory to Administrative Agent.
(g) Employee Plans. As soon as possible and within 20 days after PMC knows that
a Reportable Event has occurred, or that the PBGC has instituted or will
institute proceedings under ERISA to terminate that Employee Plan, deliver a
certificate of a Responsible Officer of PMC setting forth details as to that
Reportable Event and the action which any Borrower or an ERISA Affiliate, as the
case may be, proposes to take with respect to it, together with a copy of any
notice of that Reportable Event which may be required to be filed with the PBGC,
or any notice delivered by the PBGC evidencing its intent to institute those
proceedings or any notice to the PBGC that the Employee Plan is to be
terminated, as the case may be. For all purposes of this section, each Borrower
is deemed to have all knowledge of all facts attributable to the plan
administrator under ERISA.
(h) Project Lease Information. Promptly when requested by Administrative Agent
or any Lender, correct and complete copies of all leases covering all or any
portion of any Project, together with a rent roll covering such leases in form
and substance reasonably required by Administrative Agent and certified to by
the applicable Mortgage Loan Obligor as being true, correct and complete in all
material respects.
(i) Other Notices. Promptly after PMC knows or receives any notification thereof
(whichever shall first occur), notice of (a) the existence and status of any
Litigation or Environmental Liability that if determined adversely to any
Company, could reasonably be expected to result in a Material Adverse Event,
(b) any material Litigation that questions the validity of any Lien which
secures or purports or is intended to secure any Mortgage Loan Document relating
to any Mortgage Loan, any Lien which secures or purports or is intended to
secure any Mortgage Loan or any Project Document relating to any Mortgage Loan,
(c) any change in any fact or circumstance (other than of an inconsequential
nature) represented or warranted by any Company in any Credit Document, (d) any
challenge by the Internal Revenue Service with respect to PMC’s status as a
REIT, (e) an Event of Default, Potential Default or Material Adverse Event,
specifying the nature thereof and what action the Companies have taken, are
taking and propose to take and (f) any notice of a “default,” “event of default”
or “potential default” from any other creditor of the Companies, with a copy
thereof immediately delivered to Administrative Agent, together with an
explanation from PMC, in detail satisfactory to Administrative Agent, regarding
the notice and effect of such notice.

 

39



--------------------------------------------------------------------------------



 



(j) First Western Annual Financials. (i) To the extent required to be prepared
by any Governmental Authority, promptly after preparation but no later than
90 days after the last day of each fiscal year of First Western, audited
Financials showing First Western’s consolidated financial condition and results
of operations as of, and for the year ended on, that last day, accompanied by
the opinion, without qualification, of a nationally recognized firm of
independent certified public accountants acceptable to Required Lenders, based
on an audit using generally accepted auditing standards, that the consolidated
portion of those Financials were prepared in accordance with GAAP and present
fairly, in all material respects, First Western’s consolidated financial
condition and results of operations or (ii) otherwise, promptly after
preparation but no later than 90 days after the last day of each fiscal year of
First Western, Financials showing First Western’s consolidated financial
condition and results of operations as of, and for the year ended on, that last
day.
(k) Other Information. Promptly when reasonably requested by Administrative
Agent or any Lender, such additional information (not otherwise required to be
furnished under this agreement) regarding (a) any Company’s business affairs,
assets, liabilities, results of operation and financial condition, (b) any
Mortgage Loan, or (c) any Mortgage Loan Document, any Project Document or any
Project which secures a Mortgage Loan as Administrative Agent or any Lender may
request (all in form and substance satisfactory to Administrative Agent or that
Lender).
7.2 Use of Credit. Each Borrower shall use the proceeds of Borrowings only for
the purposes represented in this agreement.
7.3 Books and Records. Each Company shall maintain books, records and accounts
necessary to prepare Financials in accordance with GAAP.
7.4 Inspections. Upon reasonable request and advance notice (but during the
pendency of an Event of Default, no advance notice is required), each Company
shall allow Administrative Agent or any Lender (or their respective
Representatives) to inspect any of that Company’s properties, to review reports,
files and other records and to make and take away copies, to conduct tests or
investigations and to discuss any of its affairs, conditions and finances with
its other creditors, directors, officers, employees, outside accountants or
representatives from time to time, during reasonable business hours (but during
the pendency of an Event of Default, at any time). Without limiting the
foregoing, the Companies shall allow Administrative Agent to perform field
examinations to test such systems and controls of the Companies as it deems
appropriate. Each Borrower shall promptly reimburse Administrative Agent and
Lenders for the reasonable expenses of such inspections and field examinations.
7.5 Taxes. Each Company shall promptly pay when due any and all Taxes, except
Taxes that are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made and in respect of which levy and execution of any Lien sufficient to be
enforced has been and continues to be stayed.
7.6 Payment of Obligation. Each Company shall promptly pay (or renew and extend)
all of its obligations as they become due (unless the obligations, other than
the Obligation or any part thereof, are being contested in good faith by
appropriate proceedings).

 

40



--------------------------------------------------------------------------------



 



7.7 Expenses. Within ten Business Days after demand accompanied by an invoice
describing the costs, fees and expenses in reasonable detail, each Borrower
shall pay (a) all costs, fees and expenses paid or incurred by or on behalf of
Administrative Agent incident to any Credit Document (including, without
limitation, the reasonable fees and expenses of Administrative Agent’s counsel
in connection with the negotiation, preparation, delivery and execution of the
Credit Documents and any related amendment, waiver or consent) and (b) all
reasonable costs and expenses incurred by Administrative Agent in connection
with the enforcement of the obligations of any Company under the Credit
Documents or the exercise of any Rights under the Credit Documents (including,
without limitation, reasonable allocated costs of in-house counsel, other
reasonable attorneys’ fees and court costs), all of which are part of the
Obligation, bearing interest (if not paid within ten Business Days after demand
accompanied by an invoice describing the costs, fees and expenses in reasonable
detail) on the portion thereof from time to time unpaid at the Default Rate
until paid.
7.8 Maintenance of Existence, Assets and Business. Each Company shall
(a) maintain its trust, corporate or partnership (as applicable) existence and
good standing in its state of incorporation or formation (as applicable) and
(b) except where the failure to perform any of the following could not
reasonably be expected to result in a Material Adverse Event (i) maintain its
authority to transact business and good standing in all other states,
(ii) maintain all licenses, permits and franchises necessary or desirable for
its business and (iii) keep all of its assets that are useful in and necessary
to its business in good working order and condition (ordinary wear and tear
excepted) and make all necessary repairs and replacements.
7.9 Insurance. Each Company shall, at its cost and expense, maintain with
financially sound, responsible and reputable insurance companies or
associations, or as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates, insurance concerning its properties and businesses against casualties
and contingencies and of types and in amounts (and with co-insurance and
deductibles) as is customary in the case of similar businesses. In addition,
each Borrower shall and shall cause each other Company to, (a) name
Administrative Agent as additional insured on all general and comprehensive
liability insurance, (b) deliver copies of the policies and endorsements for the
insurance required by this Section 7.9 to Administrative Agent promptly after
issuance and renewal of each and (c) cause each policy of insurance to provide
that it will not be cancelled or modified (as to term, coverage, scope, property
or risks covered, change or addition of loss payee or additional insured or
otherwise) without 30 days prior written notice to Administrative Agent.
7.10 Compliance with Governmental Requirements. Each Company shall (a) operate
and manage its businesses and otherwise conduct its affairs in compliance with
all Governmental Requirements (including without limitation, all Environmental
Laws and Environmental Permits) except to the extent noncompliance reasonably
could be expected not to constitute a Material Adverse Event, (b) promptly
deliver to Administrative Agent a copy of any notice received from any
Governmental Authority alleging that any Company is not in compliance with any
Governmental Requirements (including any Environmental Laws or Environmental
Permits) if the allegation reasonably could constitute a Material Adverse Event
and (c) promptly deliver to Administrative Agent a copy of any notice received
from any Governmental Authority alleging that any Company has any potential
Environmental Liability if the allegation reasonably could constitute a Material
Adverse Event.

 

41



--------------------------------------------------------------------------------



 



7.11 Indemnification.
(a) AS USED IN THIS SECTION: (I) “INDEMNITOR” MEANS EACH BORROWER AND EACH OTHER
COMPANY; (II) “INDEMNITEE” MEANS ADMINISTRATIVE AGENT, EACH LENDER, EACH PRESENT
AND FUTURE AFFILIATE OF ADMINISTRATIVE AGENT AND EACH LENDER, EACH PRESENT AND
FUTURE REPRESENTATIVE OF ADMINISTRATIVE AGENT AND EACH LENDER OR ANY OF THOSE
AFFILIATES AND EACH PRESENT AND FUTURE SUCCESSOR AND ASSIGN OF ADMINISTRATIVE
AGENT AND EACH LENDER OR ANY OF THOSE AFFILIATES OR REPRESENTATIVES; AND (III)
“INDEMNIFIED LIABILITIES” MEANS ALL PRESENT AND FUTURE, KNOWN AND UNKNOWN, FIXED
AND CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE, JUDICIAL AND OTHER CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, INVESTIGATIONS, SUITS, PROCEEDINGS, AMOUNTS
PAID IN SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES, COURT COSTS, LIABILITIES AND
OBLIGATIONS, AND ALL PRESENT AND FUTURE COSTS, EXPENSES AND DISBURSEMENTS
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES WHETHER OR NOT SUIT OR
OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS PARTY TO ANY SUIT OR OTHER
PROCEEDING) IN ANY WAY RELATED TO ANY OF THE FOREGOING, THAT MAY AT ANY TIME BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST, ANY INDEMNITEE AND IN ANY WAY
RELATING TO OR ARISING OUT OF ANY (1) CREDIT DOCUMENT OR TRANSACTION
CONTEMPLATED BY ANY CREDIT DOCUMENT, (2) ENVIRONMENTAL LIABILITY IN ANY WAY
RELATED TO ANY COMPANY, OR ACT, OMISSION, STATUS, OWNERSHIP, OR OTHER
RELATIONSHIP, CONDITION, OR CIRCUMSTANCE CONTEMPLATED BY, CREATED UNDER, OR
ARISING PURSUANT TO OR IN CONNECTION WITH ANY CREDIT DOCUMENT, OR (3)
INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.
(b) EACH INDEMNITOR AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY PROTECT AND
DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH INDEMNITEE HARMLESS FROM AND
AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH INDEMNITEE FOR, ALL INDEMNIFIED
LIABILITIES.

 

42



--------------------------------------------------------------------------------



 



(c) THE FOREGOING PROVISIONS (I) ARE NOT LIMITED IN AMOUNT EVEN IF THAT AMOUNT
EXCEEDS THE OBLIGATION, (II) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR PREPARING
FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL RESOURCES
ARISING UNDER ANY STATUTORY OR COMMON LAW GOVERNMENTAL REQUIREMENT, PUNITIVE
DAMAGES, FINES, AND OTHER PENALTIES, AND (III) ARE NOT AFFECTED BY THE SOURCE OR
ORIGIN OF ANY HAZARDOUS SUBSTANCE, AND (IV) ARE NOT AFFECTED BY ANY INDEMNITEE’S
INVESTIGATION, ACTUAL OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.
(d) HOWEVER, NO INDEMNITEE IS ENTITLED TO BE INDEMNIFIED UNDER THE CREDIT
DOCUMENTS FOR ITS OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.
(e) ALTHOUGH FAILURE TO DO SO DOES NOT REDUCE OR IMPAIR ANY INDEMNITOR’S
OBLIGATIONS UNDER THIS SECTION, EACH INDEMNITEE SHALL PROMPTLY NOTIFY BORROWERS
OF ANY EVENT ABOUT WHICH THE INDEMNITEE HAS RECEIVED WRITTEN NOTICE AND THAT IS
REASONABLY LIKELY TO RESULT IN ANY INDEMNIFIED LIABILITY. EACH INDEMNITOR MAY,
AT ITS OWN COST AND EXPENSE, PARTICIPATE IN THE DEFENSE IN ANY PROCEEDING
INVOLVING ANY INDEMNIFIED LIABILITY. IF NO EVENT OF DEFAULT OR POTENTIAL DEFAULT
EXISTS, INDEMNITORS MAY ASSUME THE DEFENSE IN THAT PROCEEDING ON BEHALF OF THE
APPLICABLE INDEMNITEES, INCLUDING THE EMPLOYMENT OF COUNSEL IF FIRST APPROVED
(WHICH APPROVAL MAY NOT BE UNREASONABLY WITHHELD) BY THE APPLICABLE INDEMNITEES.
IF INDEMNITORS ASSUME ANY DEFENSE, THEY SHALL KEEP THE APPLICABLE INDEMNITEES
FULLY ADVISED OF THE STATUS OF, AND SHALL CONSULT WITH, AND RECEIVE THE
CONCURRENCE OF, THOSE INDEMNITEES BEFORE TAKING ANY MATERIAL POSITION IN RESPECT
OF, THAT PROCEEDING. IF INDEMNITORS CONSENT, IF AN EVENT OF DEFAULT, POTENTIAL
DEFAULT OR MATERIAL ADVERSE EVENT EXISTS OR IF ANY INDEMNITEE REASONABLY
DETERMINES THAT AN ACTUAL CONFLICT OF INTERESTS EXISTS BETWEEN INDEMNITORS AND
THAT INDEMNITEE WITH RESPECT TO THE SUBJECT MATTER OF THE PROCEEDING OR THAT
INDEMNITORS ARE NOT DILIGENTLY PURSUING THE DEFENSE, THEN (I) THAT INDEMNITEE
MAY, AT INDEMNITORS’ JOINT AND SEVERAL EXPENSE, EMPLOY COUNSEL TO REPRESENT THAT
INDEMNITEE THAT IS SEPARATE FROM COUNSEL FOR INDEMNITORS OR ANY OTHER PERSON IN
THAT PROCEEDING AND (II) INDEMNITORS ARE NO LONGER ENTITLED TO ASSUME THE
DEFENSE ON BEHALF OF THAT INDEMNITEE. NO INDEMNITOR MAY AGREE TO THE SETTLEMENT
OF ANY INDEMNIFIED LIABILITY, OR ANY MATTERS OR ISSUES MATERIAL TO OR NECESSARY
FOR THE RESOLUTION OF ANY SUCH LIABILITY, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE APPLICABLE INDEMNITEES UNLESS, AS AGREED TO IN WRITING BY AN INDEMNITEE,
THAT SETTLEMENT FULLY RELIEVES THOSE INDEMNITEES OF ANY LIABILITY WHATSOEVER FOR
THAT INDEMNIFIED LIABILITY. IF AN INDEMNITEE AGREES TO THE SETTLEMENT OF ANY
INDEMNIFIED LIABILITY WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITORS (WHICH
CONSENT MAY NOT BE UNREASONABLY WITHHELD), THEN INDEMNITORS ARE NO LONGER
OBLIGATED FOR THAT INDEMNIFIED LIABILITY IN RESPECT OF THAT INDEMNITEE.

 

43



--------------------------------------------------------------------------------



 



7.12 Mortgage Loan Approval, Collection and Servicing Standards. Each Borrower
shall follow the loan approval, collection and servicing policies and standards
in effect as of the Closing Date, except for immaterial changes in such policies
and standards or changes in such policies and standards disclosed to and
approved in writing by Administrative Agent and Lenders.
7.13 Negative Pledge. Each Borrower hereby covenants and agrees (and agrees to
cause each other Company) not to directly or indirectly create, incur, grant,
suffer, or permit to be created or incurred any Lien on any of the respective
assets of such Companies, other than Permitted Liens and Permitted Project
Liens. Furthermore, in the event that, notwithstanding the foregoing, any such
Liens (other than Permitted Liens and Permitted Project Liens) are granted,
incurred, or created, then, in addition to the other Rights granted to
Administrative Agent and Lenders hereunder or under applicable Governmental
Requirements, (a) the Companies hereby grant to Administrative Agent and Lenders
an equal and ratable Lien in and to the property so encumbered, (b) any Person
receiving the benefit of any such additional Liens shall be deemed to receive
any such grant or conveyance of Liens for the ratable and pari passu benefit of
Lenders and Administrative Agent and shall be deemed the bailee and agent for
such Lenders for the sole purpose of holding any such collateral and Liens and
perfecting Liens in favor of Administrative Agent and Lenders with respect
thereto, and (c) upon the request of Administrative Agent, each Company shall
execute, and shall request the other Person to execute, all such documents and
take all actions requested by Required Lenders to more fully evidence and create
such ratable, pari passu Liens in favor of Lenders and Administrative Agent.
7.14 Collateral. To secure full and complete payment and performance of the
Obligations, PMC has granted and conveyed to and create in favor of, the
Administrative Agent for the ratable benefit of the Lenders a continuing first
priority perfected Lien in, to and on all of the Collateral. PMC shall
(a) deposit and keep the original documentation evidencing the Collateral in
safety deposit box number 5125 maintained with JPMorgan Chase (the “Deposit
Box”) and located at Preston Center, 8111 Preston Road, Dallas, Texas 75225,
(b) duly indorse each note or other instrument evidencing the Collateral
together with any other instruments of transfer or assignment reasonably
requested by Administrative Agent, all in form and scope reasonably acceptable
to Administrative Agent, and (c) take such other actions as Administrative Agent
reasonably deems necessary to establish a valid, enforceable and perfected first
priority security interest in the Collateral.

 

44



--------------------------------------------------------------------------------



 



SECTION 8. NEGATIVE COVENANTS.
For so long as any Lender is committed to lend under this agreement and until
the Obligation has been fully paid and performed, each Borrower covenants and
agrees with Administrative Agent and Lenders as follows:
8.1 Payroll Taxes. No Company may directly or indirectly use any proceeds of any
Borrowing (a) for any purpose other than as represented in this agreement, or
(b) for the payment of wages of employees unless a timely payment to or deposit
with the United States of America of all amounts of Tax required to be deducted
and withheld with respect to such wages is also made.
8.2 Debt. No Company may:
(a) Create, incur or suffer to exist (directly or indirectly) any direct,
indirect, fixed or contingent liability for any Debt except the following (the
“Permitted Debt”):
(i) the Obligation;
(ii) Debt existing on the Closing Date, as more particularly described on
Schedule 8.2 (the “Existing Debt”);
(iii) either (A) any Debt arising under or in connection with any Structured
Financing that is entered into as a result of an Asset Securitization or (B) any
Qualified Intercompany Debt;
(iv) Debt under debentures issued by a Company to an SBIC in an aggregate amount
not to exceed $25,000,000 at any one time outstanding (including any such Debt
existing on the Closing Date and described on Schedule 8.2), but in any case
having recourse to PMC, having the following general attributes: (A) such
indebtedness is secured solely by liens on parcels of Qualifying Real Estate;
(B) the loan documents evidencing such indebtedness do not contain covenants or
other agreements that are more restrictive than those found in the Credit
Documents, do not cross-default to the Credit Documents, and are otherwise in
form and substance acceptable to Administrative Agent and Required Lenders; and
(C) no Event of Default or Potential Default has occurred and is continuing when
any such Debt is to be incurred, and no Event of Default or Potential Default
would be created by such incurrence. Prior to the incurrence of any Debt
permitted by this clause (iv), PMC shall deliver a written notice to
Administrative Agent of its intent to incur such Debt, the proposed obligor,
proposed obligee, amount, rate and scheduled amortization of such proposed Debt.
PMC shall also provide any other information requested by Administrative Agent
and Lenders with respect to such proposed financing, including, without
limitation, copies of the loan documents evidencing the proposed financing; and
(v) indebtedness and other obligations arising under Rate Management
Transactions contemplated by this agreement.
(b) Prepay, purchase, repurchase, defease or redeem, or cause to be prepaid,
purchased, repurchased, defeased or redeemed, any principal of, or any premium
(if any) or interest on, any of its Debt (including, without limitation, any
Qualified Intercompany Debt), or fund or cause to be funded any sinking or
similar fund for any such Debt (including, without limitation, any Qualified
Intercompany Debt), except for:
(i) the Obligation;

 

45



--------------------------------------------------------------------------------



 



(ii) any Debt (other than any Qualified Intercompany Debt) permitted under
Section 8.2(a)(iv) above in connection with the sale of the underlying real
property to a third party in an arm’s-length transaction, so long as all
prepayments required by Section 3.2(c) are made simultaneously therewith;
(iii) With the consent of the Administrative Agent, any Debt owed by a Special
Purpose Entity (other than any CDO Subsidiary) incurred in connection with an
Asset Securitization, so long as (A) such Debt has been reduced to 15% or less
of its original principal amount, (B) such prepayment fully extinguishes such
Debt, (C) no Potential Default or Event of Default then exists or would be
created by such prepayment, and (D) all remaining Mortgage Loans and related
assets of such Special Purpose Entity are promptly transferred to PMC; or
(iv) in the case of Qualified Intercompany Debt, any payments expressly
permitted by Section 8.2(c) below.
(c) Prepay, purchase, repurchase, defease or redeem or cause to be prepaid,
purchased, repurchased, defeased or redeemed, any principal of, or any premium
(if any) or interest on, any of its Qualified Intercompany Debt, or fund or
cause to be funded any sinking or similar fund for any Qualified Intercompany
Debt. Notwithstanding the foregoing, (i) PMC may make regularly scheduled
interest payments on its Qualified Intercompany Debt and payments of principal
on its Qualified Intercompany Debt upon its stated maturity unless (A) an Event
of Default has occurred and is continuing under Section 10.1 as a result of a
failure to make a payment of principal or interest under any Note or under
Section 10.11 as a result of any nonpayment of any Rate Management Obligation
when due, or (B) the maturity of the Obligation has been accelerated pursuant to
either Section 11.1(a) or 11.1(b) hereof, and (ii) PMC may make other principal
payments or prepayments of Qualified Intercompany Debt (and payment of accrued
interest thereon), at its option, at any time prior to the stated maturity
thereof, unless an Event of Default has occurred and is then continuing.
8.3 Liens. No Company may (a) create, incur or suffer or permit to be created or
incurred or to exist any Lien upon any of its properties except a Permitted Lien
or (b) enter into or permit to exist any arrangement or agreement that directly
or indirectly prohibits any Company from creating or incurring any Lien on any
of its assets or properties except (i) the Credit Documents, (ii) any lease that
places a Lien prohibition on only the property subject to that lease, and
(iii) arrangements and agreements that apply only to property subject to
Permitted Liens. The following are “Permitted Liens”:
(a) Lender Liens;
(b) Liens existing on the Closing Date, as more particularly described on
Schedule 8.3 (the “Existing Liens”);
(c) Liens on the assets owned by any Special Purpose Entity, which Liens are
created under or in connection with a Structured Financing permitted by this
agreement;

 

46



--------------------------------------------------------------------------------



 



(d) Liens on parcels of Qualifying Real Estate securing Debt permitted by
Section 8.2(a)(iv);
(e) Any interest or title of a lessor in property being leased under an
operating lease that does not constitute Debt;
(f) Liens arising under Rate Management Transactions permitted by this
agreement;
(g) Banker’s Liens and Rights of setoff or recoupment;
(h) Pledges or deposits made to secure any Company’s payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits or to participate in any fund in connection with workers’ compensation,
unemployment insurance, pensions or other social security programs;
(i) Zoning and similar restrictions on the use of, and easements, restrictions,
covenants, title defects and similar encumbrances on, Real Property that do not
impair the use of such Real Property (other than of an inconsequential nature)
and that are not violated by existing or proposed structures or land use; and
(j) If no Lien has been filed in any jurisdiction or agreed to (i) claims and
Liens for Taxes not yet due and payable, (ii) statutory mechanic’s Liens and
materialman’s Liens for services or materials and similar statutory Liens
incident to construction and maintenance of Real Property, in each case for
which payment is not yet due and payable, (iii) statutory landlord’s Liens for
rental not yet due and payable and (iv) statutory Liens of warehousemen and
carriers and similar statutory Liens securing obligations that are not yet due
and payable.
8.4 Employee Plans. No Company may permit any of the events or circumstances
described in Section 6.11 to exist or occur except where the failure to perform
the foregoing could not reasonably be expected to result in a Material Adverse
Event.
8.5 Transactions with Affiliates. No Company may enter into any transaction with
any of its Affiliates except (a) Asset Securitizations, but only so long as
(i) no Event of Default or Potential Default has occurred and is continuing at
the time of such Asset Securitization, and (ii) all mandatory prepayments on the
Obligation required by Section 3.2(c) are made in connection therewith, (b) the
issuance of Qualified Intercompany Debt, and (c) other transactions (other than
Investments) in the ordinary course of business and upon fair and reasonable
terms not materially less favorable than it could obtain or could become
entitled to in an arm’s length transaction with a Person that was not its
Affiliate.
8.6 Compliance with Governmental Requirements and Documents. No Company shall
(a) violate the provisions of any Governmental Requirements (including, without
limitation, OSHA and Environmental Laws) applicable to it or of any material
agreement to which it is a party or by which any of its property is subject or
bound if that violation alone, or when aggregated with all other violations,
reasonably could be expected to result in a Material Adverse Event, (b) violate
any provision of its Organizational Documents or (c) repeal, replace or amend
any provision of its Organizational Documents if that action reasonably could be
expected to result in a Material Adverse Event.

 

47



--------------------------------------------------------------------------------



 



8.7 Investments. No Company may make any Investments except the following (the
“Permitted Investments”):
(a) (i) Readily marketable, direct, full faith and credit obligations of the
United States of America or obligations guaranteed by the full faith and credit
of the United States of America and (ii) readily marketable obligations of an
agency or instrumentality of, or corporation owned, controlled or sponsored by,
the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America, in each
case, due within one year after the acquisition of it (collectively, “Government
Securities”);
(b) Readily marketable direct obligations of any state of the United States of
America given on the date of such investment a credit rating of at least Aa by
Moody’s Investors Service, Inc. or AA by Standard & Poor’s Corporation, in each
case due within one year from the making of the investment;
(c) Certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by, (i) any Lender or (ii) any bank incorporated under the
Governmental Requirements of the United States of America or any of its states
and given on the date of the investment a short term certificate of deposit
credit rating of at least P-2 by Moody’s Investors Service, Inc., or A-2 by
Standard & Poor’s Corporation, in each case due within one year after the date
of the making of the investment;
(d) Certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by, any branch or office located in the United States of
America of a bank incorporated under the Governmental Requirements of any
jurisdiction outside the United States of America having on the date of the
investment a short term certificate of deposit credit rating of a least P-2 by
Moody’s Investors Service, Inc., or A-2 by Standard & Poor’s Corporation, in
each case due within one year after the date of the making of the investment;
(e) Commercial paper maturing in 270 days or less from the date of issuance and
rated P-1 or better by Moody’s Investors Service, Inc., or A-1 or better by
Standard & Poors Corporation;
(f) Money market instruments and mutual funds rated AAA by Standard & Poors
Corporation or given one of the two highest credit rankings for such investments
by any other nationally-recognized rating service; and
(g) Customary capital contributions or similar investments relating to the
formation of any Subsidiary of that Company.

 

48



--------------------------------------------------------------------------------



 



8.8 Qualifying Real Estate and REO Property. PMC may not purchase any real
property or any hotel/motel project other than (a) Qualifying Real Estate,
provided that no Qualifying Real Estate shall be acquired in excess of any
applicable Real Estate Purchase Limitation and (b) REO Property.
8.9 Distributions; Other Payments. No Company shall enter into or permit to
exist any arrangement or agreement which directly or indirectly prohibits any
such Company from declaring, making or paying, directly or indirectly, any
Distribution to PMC. No Company shall, directly or indirectly, declare, make or
pay any Distributions except for:
(a) Distributions to PMC from any other Company and Distributions by any CDO
Subsidiary to any of its owners; and
(b) if no Event of Default or Potential Default exists or would exist after
giving effect to the Distribution, and so long as any such Distributions are
made in the ordinary course of business consistent with sound business
practices, the following Distributions by PMC: (i) Distributions declared or
paid during any fiscal year which do not exceed 100% of Funds from Operations
for that fiscal year and (ii) up to an aggregate of $2,000,000 of other
Distributions made or declared after December 29, 2010.
8.10 Disposition of Assets. No Company may sell, assign, lease, transfer or
otherwise dispose of any of its assets (including, without limitation, equity
interests in any other Company) other than pursuant to a Permitted Asset Sale.
8.11 Mergers, Consolidations and Dissolutions. No Company may merge or
consolidate with any other Person, or acquire, in one or a series of related
transactions, all or substantially all of the equity or assets of any Person;
provided that, notwithstanding the foregoing, so long as no Event of Default
then exists or would be created by such transaction, PMC may from time to time
acquire substantially all of the assets of any of the Special Purpose Entities
that have repaid in full all of the indebtedness and other obligations incurred
by them in connection with an Asset Securitization. In addition, no Company may
dissolve or convert to any other form of entity.
8.12 Assignment. No Company may assign or transfer any of its Rights, duties or
obligations under any of the Credit Documents.
8.13 Fiscal Year and Accounting Methods. No Company may change either its fiscal
year for accounting purposes or any material aspect of its method of accounting.
8.14 New Businesses. No Company may engage in any business except the businesses
in which it is presently engaged and any other reasonably related business.
8.15 Government Regulations. No Company may conduct its business in a way that
it becomes regulated under the Investment Company Act of 1940, as amended, or
the Public Utility Holding Company Act of 2005, as amended.
8.16 Financial Contracts. No Company will enter into or remain liable upon any
Financial Contract, except the Rate Management Transactions contemplated by this
agreement.

 

49



--------------------------------------------------------------------------------



 



8.17 Strict Compliance. No Company may indirectly do anything that it may not
directly do under any covenant in any Credit Document.
8.18 Amendments to Qualified Intercompany Debt. Without the prior written
consent of the Administrative Agent, no Company may amend, restate or otherwise
modify any of the terms of any Qualified Intercompany Debt which relate to the
subordination of such Qualified Intercompany Debt to the Obligations.
8.19 Non-Performing Loans. Notwithstanding anything to the contrary contained
herein, no Company may support, guaranty, purchase, repurchase, repay, sell,
transfer, liquidate or otherwise dispose of any Commercial Loans or Mortgage
Loans owned by any Special Purpose Entity except (a) upon the Administrative
Agent’s prior written consent, (b) as permitted under Section 8.2(b)(iii) or
(c) pursuant to its servicing obligation in the ordinary course of its business
so long as, in the case of this clause (c), such Company is entitled to
reimbursement of a substantial portion of any expenses or any other amounts paid
by such Company in connection thereto; provided however, this Section 8.19 shall
not prohibit or restrict any Company, in its capacity as servicer, from selling,
transferring, liquidating or otherwise disposing of any Commercial Loans or
Mortgage Loans owned by any Special Purpose Entity for or on behalf of such
Special Purpose Entity and in the name of such Special Purpose Entity or its
nominee pursuant to such Company’s servicing agreements.
SECTION 9. FINANCIAL COVENANTS.
For so long as any Lender is committed to lend under this agreement, and until
the Obligation has been fully paid and performed, PMC covenants and agrees with
Administrative Agent and Lenders as follows:
9.1 Minimum Net Worth. The Companies’ consolidated Net Worth shall not at any
time be less than the sum of (a) $145,000,000, plus (b) 100% of the Net Proceeds
from any Equity Issuances by PMC after December 29, 2009.
9.2 Maximum Leverage Ratio. The ratio of the Consolidated Companies’
consolidated Total Liabilities to the Consolidated Companies’ consolidated Net
Worth shall not at any time exceed 2.00 to 1.00.
9.3 Maximum Non-Performing Loan Ratio. The ratio of the outstanding principal
balance of the Companies’ consolidated Non-Performing Loans to the Companies’
consolidated Net Worth shall at all times be less than 0.15 to 1.00; provided
that PMC’s compliance with this covenant will only be required on days on which
there is outstanding Principal Debt.
9.4 Maximum Charge-Off Ratio. The Companies’ consolidated Charge-Off Ratio shall
at all times be less than 2.0%, to be determined for compliance reporting
purposes as of the last day of each fiscal quarter of the Companies for the four
quarters then ended.
9.5 Non-Hotel/Motel Loans. PMC will not, at any time, permit the aggregate
principal balance of its Mortgage Loans which are secured by Projects which are
not hotels or motels to exceed an amount equal to (a) 15% of the aggregate
principal balance of all of its Mortgage Loans less (b) the aggregate loan loss
reserve established by PMC with respect to its Mortgage Loans.

 

50



--------------------------------------------------------------------------------



 



9.6 Minimum Asset Coverage Ratio. The Asset Coverage Ratio shall at all times
(but calculated for compliance reporting purposes as of the last day of each
fiscal quarter of PMC) be greater than or equal to 1.25 to 1.00 for the
Borrowers.
SECTION 10. EVENT OF DEFAULT.
The term “Event of Default” means the occurrence of any one or more of the
following:
10.1 Payment of Obligation. Any Borrower’s failure or refusal to pay
(a) principal of its Note, or any part thereof, on or before the date when due
(including any required mandatory prepayment when due) or (b) any other part of
the Obligation on or before 5 days after the date due.
10.2 Covenants. Any Company’s failure or refusal to punctually and properly
perform, observe and comply with any of the covenants in Sections 8 and 9 and in
Sections 4.01 and 4.05 of the Security Agreement dated as of December 29, 2009
executed by PMC in favor of Administrative Agent (as the same may be amended,
restated or modified from time to time, the “PMC Security Agreement”). It shall
also constitute an Event of Default if any Company fails or refuses to
punctually and properly perform, observe and comply with any covenant or
agreement in any Credit Document (other than covenants to pay the Obligation and
covenants set forth in Sections 8 and 9 and in Sections 4.01 and 4.05 of the PMC
Security Agreement) applicable to it, and that failure or refusal continues for
15 days after that Company has, or with the exercise of reasonable diligence
should have had, notice of that failure or refusal; provided, however, that with
respect to the failure or refusal to perform any such covenant or agreement, no
Borrower shall be entitled to an opportunity to cure any such failure or refusal
if such failure or refusal is either not capable of being cured by such Borrower
or if the same covenant has already been breached more than two times during the
twelve months preceding such breach.
10.3 Debtor Relief. Any Company (a) is not Solvent, (b) fails to pay its debts
generally as they become due, (c) voluntarily seeks, consents to or acquiesces
in the benefit of any Debtor Relief Law, other than as a creditor or claimant,
or (d) becomes a party to or is made the subject of any proceeding provided for
by any Debtor Relief Law, other than as a creditor or claimant, that could
suspend or otherwise adversely affect the Rights of Administrative Agent or any
Lender under the Credit Documents (unless, in the event such proceeding is
involuntary, the petition instituting same is dismissed within 60 days after its
filing).
10.4 Judgments and Attachments. Any Company fails, within 10 days after entry,
to pay, bond, or otherwise discharge any one or more judgments or orders for the
payment of money (not paid or fully covered by insurance) in excess of
$1,000,000 (individually or collectively) or the equivalent thereof in another
currency or currencies, or any warrant of attachment, sequestration, or similar
proceeding against any Company’s assets having a value (individually or
collectively) of $1,000,000 or the equivalent thereof in another currency or
currencies, which is not either (a) stayed on appeals; (b) being diligently
contested in good faith by appropriate proceedings with adequate reserves having
been set aside on the books of such Company in accordance with GAAP, or
(c) dismissed by a court of competent jurisdiction.

 

51



--------------------------------------------------------------------------------



 



10.5 Government Action. Unless otherwise covered by any event described in
Section 10.4, (a) the entry or issuance of an order by any Governmental
Authority (including the United States Justice Department) seeking to cause any
Company to divest a significant portion of its assets under any antitrust,
restraint of trade, unfair competition, industry regulation or similar
Governmental Requirements, or (b) the commencement of any action or proceeding
by any Governmental Authority (i) for the purpose of condemning, seizing or
otherwise appropriating, or taking custody or control of all or any substantial
portion of, any Company’s assets or (ii) which asserts any material violation
by, or material liability against, any Company based on any Environmental Law.
10.6 Misrepresentation. Any representation or warranty made by any Company in
any Credit Document, or any financial data or other information now or hereafter
furnished to Administrative Agent or Lenders by or on behalf of any Borrower, at
any time proves to have been false, incorrect or misleading in any material
respect when made.
10.7 Ownership of Other Companies. Except as a result of transactions permitted
by this agreement, any Company (other than PMC or any CDO Subsidiary) fails to
constitute the direct or indirect wholly owned Subsidiary of PMC.
10.8 Change of Control of PMC. Any Change of Control shall occur.
10.9 Change in Management. Any material change in the management of PMC or the
Companies as a whole, including, without limitation, any two or more of the
following are no longer employed by PMC in the same or similar capacities as
they are on the Closing Date: Lance Rosemore, Jan Salit or Barry Berlin.
10.10 Other Funded Debt. In respect of any Funded Debt of any Company (other
than the Obligation) (a) any Company fails to make any payment when due, (b) any
default or other event or condition occurs or exists beyond the applicable grace
or cure period, the effect of which is to permit any holder of that Funded Debt
to cause (whether or not it elects to cause) any of such Funded Debt to become
due before its stated maturity or regularly scheduled payment dates, or (c) any
of that Funded Debt is declared to be due and payable or required to be prepaid
by any Company before its stated maturity.
10.11 Rate Management Transactions. Nonpayment by PMC of any Rate Management
Obligation when due or the breach by PMC of any term, provision or condition
contained in any Rate Management Transaction.
10.12 Validity and Enforceability of Credit Documents. Any Credit Document
ceases to be in full force and effect or is declared to be null and void, or the
validity or enforceability of any Credit Document or any Lender Lien is
contested by any Company or any other Person, or any Company or any other Person
asserts the absence of, or denies that it has, any liability or obligations
under any Credit Document to which it is a party except in accordance with that
document’s express provisions, or any Lender Lien shall fail to constitute a
valid, perfected first priority lien in favor of Administrative Agent for
Lenders, except in accordance with the express provisions of any applicable
Credit Document.

 

52



--------------------------------------------------------------------------------



 



10.13 Material Agreement Default or Cancellation. The default under, or breach
or cancellation of, any agreement or other contractual arrangement to which any
Company is a party or beneficiary or by which any of its property is bound or
subject, which reasonably could be expected to result in any (a) significant
impairment of (i) the ability of PMC or any other Company to perform any of its
payment or other material obligations under any Credit Document or (ii) the
ability of Administrative Agent or Lenders to enforce any of those obligations
or any of their respective Rights under the Credit Documents, (b) significant
and adverse effect on the business, management or financial condition of the PMC
or of the Companies as a whole, as represented to Lenders in the Financials then
most recently received by them or (c) event or circumstance that could result in
an Event of Default or Potential Default pursuant to Sections 10.1 through 10.15
(inclusive).
10.14 Environmental Matters. Any of the following shall occur and Required
Lenders determine, in good faith, that (a) such occurrence could materially and
adversely affect the business or operations of PMC or its ability to pay its
debts as they come due or to pay or perform any of the Obligation, and (b) the
aggregate liability of PMC resulting from such occurrences could exceed
$1,000,000: (i) the failure of any Loan Obligor or other owner of any Project
which secures a Mortgage Loan or Commercial Loan to obtain and maintain any
environmental permit, certificate, license approval, registration, or
authorization required under any Environmental Law; (ii) any Loan Obligor or
other owner of a Project which secures a Mortgage Loan or Commercial Loan is or
may be potentially responsible or liable with respect to any investigation or
clean up of any threatened or actual release of any Hazardous Substance with
respect to such Project; (iii) a Release of any Hazardous Substance has occurred
at, on or under any Project which secures any Mortgage Loan or Commercial Loan;
(iv) any oral or written notification of a Release of Hazardous Substance has
been filed by or on behalf of PMC or any Loan Obligor or in relation to any
Project which secures any Mortgage Loan or Commercial Loan; (v) any Project
which secures any Mortgage Loan or Commercial Loan is or will be listed or is
proposed for listing on the National Priority List promulgated pursuant to
CERCLA, any related Governmental Requirement or on any federal or state list of
sites requiring investigation or clean up; (vi) any Environmental Lien shall
exist on any Project which secures any Mortgage Loan or Commercial Loan; or
(vii) any governmental action shall have been taken or be in process or pending
which could subject any Project which secures any Mortgage Loan or Commercial
Loan to any Environmental Lien.
10.15 Employee Benefit Plans. (a) A Reportable Event or Reportable Events, or a
failure to make a required installment or other payment (within the meaning of
Section 412(n)(1) of the Code), shall have occurred with respect to any Employee
Plan or Plans that is expected to result in liability of any Borrower to the
PBGC or to an Employee Plan in an aggregate amount exceeding $1,000,000 and,
within 30 days after the reporting of any such Reportable Event to
Administrative Agent or after the receipt by Administrative Agent of a statement
required pursuant to Section 7.1(g), Administrative Agent shall have notified
such Borrower in writing that (i) Required Lenders have made a reasonable
determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are grounds under Title IV of
ERISA for the termination of such Employee Plan or Plans by

 

53



--------------------------------------------------------------------------------



 



the PBGC, or the appointment by the appropriate United States district court of
a trustee to administer such Employee Plan or Plans or the imposition of a Lien
pursuant to section 412(n) of the Code in favor of an Employee Plan and (ii) as
a result thereof, an Event of Default exists hereunder; or (b) any Borrower or
any ERISA Affiliate has provided to any affected party a 60 day notice of intent
to terminate an Employee Plan pursuant to a distress termination in accordance
with section 4041(c) of ERISA if the liability expected to be incurred as a
result of such termination will exceed $1,000,000; or (c) a trustee shall be
appointed by a United States district court to administer any such Employee
Plan; or (d) the PBGC shall institute proceedings (including giving notice of
intent thereof) to terminate any such Employee Plan; or (e) (i) any Borrower or
any ERISA Affiliate shall have been notified by the sponsor of a Multiemployer
Plan that is has incurred withdrawal liability (within the meaning of section
4201 of ERISA to such Multiemployer Plan), (ii) such Borrower or such ERISA
Affiliate does not have reasonable grounds for contesting such withdrawal
liability or is not contesting such withdrawal liability in a timely and
appropriate manner and (iii) the amount of such withdrawal liability specified
in such notice, when aggregated with all other amounts required to be paid to
Multiemployer Plans in connection with withdrawal liabilities (determined as of
the date or dates of such notification), exceeds $1,000,000; or (f) any Borrower
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if solely as a result of
such reorganization or termination the aggregate annual contributions of any
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$1,000,000.
SECTION 11. RIGHTS AND REMEDIES.
11.1 Remedies Upon Event of Default.
(a) Debtor Relief. If an Event of Default exists under Section 10.3, the
commitment to extend credit under this agreement automatically terminates and
the entire unpaid principal balance of the Obligation, together with all
interest accrued thereon, and all other amounts then accrued and unpaid,
automatically become and shall be due and payable without any action of any kind
whatsoever.
(b) Other Events of Default. If any Event of Default exists, Administrative
Agent may (with the consent of, and must, upon the request of Required Lenders),
do any one or more of the following: (i) If the maturity of the Obligation has
not already been accelerated under Section 11.1(a), declare the entire unpaid
principal balance of all or any part of the Obligation, together with all
interest accrued thereon, and all other amounts then accrued and unpaid,
immediately due and payable, whereupon it is due and payable; (ii) terminate the
commitments of Lenders to extend credit under this agreement; (iii) reduce any
claim to judgment; (iv) require the Companies to open and maintain a secured
lockbox account for the receipt of the Companies’ accounts receivables; notes
receivable and other receivables; and (v) exercise any and all other legal or
equitable Rights afforded by the Credit Documents, by applicable Governmental
Requirements or otherwise at law or in equity.

 

54



--------------------------------------------------------------------------------



 



(c) Offset. If an Event of Default exists, to the extent not prohibited by
applicable Governmental Requirements, each Lender may exercise the Rights of
offset and banker’s lien against each and every account and other property, or
any interest therein, which any Company may now or hereafter have with, or which
is now or hereafter in the possession of, that Lender to the extent of the full
amount of the Obligation owed to that Lender, provided, however, no such right
of offset or banker’s lien may be exercised against any account of a Special
Purpose Entity.
11.2 Company Waivers. To the extent not prohibited by applicable Governmental
Requirements, each Borrower and each other Company waives, in respect to any
action taken by Administrative Agent or Lenders at any time and from time to
time pursuant to Section 11.1, presentment, demand for payment, protest,
acceleration, notice of protest and nonpayment, notice of intention to
accelerate, notice of acceleration, and all other notices and acts, and agrees
that its liability with respect to all or any part of the Obligation is not
affected by any renewal or extension in the time of payment of all or any part
of the Obligation, by any indulgence, increase or other modification to, or by
any release or change in any security for the payment of, all or any part of the
Obligation.
11.3 Performance by Administrative Agent. If any Company’s covenant, duty or
agreement is not performed in accordance with the terms of the Credit Documents,
Administrative Agent may at its option (but subject to the approval of Required
Lenders), perform or attempt to perform that covenant, duty or agreement on
behalf of that Company, and any amount expended by or on behalf of
Administrative Agent in its performance or attempted performance is payable by
the Companies, jointly and severally, to Administrative Agent on demand, becomes
part of the Obligation, and bears interest on the portion thereof from time to
time unpaid at the Default Rate from the date of Administrative Agent’s
expenditure until paid. However, Administrative Agent does not assume and shall
never have, except by its express written consent, any liability or
responsibility for the performance of any Company’s covenants, duties or
agreements. Notwithstanding the forgoing, unless an Event of Default then
exists, Administrative Agent shall not take any such action without requesting
that a Borrower take such action on its own behalf.
11.4 Not in Control. Nothing in any Credit Document gives or may be deemed to
give to Administrative Agent or any Lender the Right to exercise control over
any Company’s Real Property, other assets, affairs or management or to preclude
or interfere with any Company’s compliance with any Governmental Requirement or
require any act or omission by any Company that may be harmful to Persons or
property. Any “Material Adverse Event” or other materiality or substantiality
qualifier of any representation, warranty, covenant, agreement or other
provision of any Credit Document is included for credit documentation purposes
only and does not imply and should not be deemed to mean that Administrative
Agent or any Lender acquiesces in any non compliance by any Company with any
applicable Governmental Requirement, document, or otherwise or does not expect
the Companies to promptly, diligently and continuously carry out all appropriate
removal, remediation, compliance, closure or other activities required or
appropriate in accordance with all Environmental Laws. Administrative Agent’s
and Lenders’ power is limited to the Rights provided in, or referred to by, the
Credit Documents. All of those Rights exist solely to assure payment and
performance of the Obligation in accordance with the terms of the Credit
Documents, and may be exercised in a manner determined to be appropriate by
Administrative Agent or Lenders in their sole business judgment.

 

55



--------------------------------------------------------------------------------



 



11.5 Course of Dealing. The acceptance by Administrative Agent or Lenders of any
partial payment on the Obligation is not a waiver of any Event of Default then
existing. No waiver by Administrative Agent, Required Lenders or Lenders of any
Event of Default is a waiver of any other then existing or subsequent Event of
Default. No delay or omission by Administrative Agent, Required Lenders or
Lenders in exercising any Right under the Credit Documents impairs that Right or
is a waiver thereof or any acquiescence therein, nor will any single or partial
exercise of any Right preclude other or further exercise thereof or the exercise
of any other Right under the Credit Documents or otherwise.
11.6 Cumulative Rights. All Rights available to Administrative Agent, Required
Lenders and Lenders under the Credit Documents are cumulative of and in addition
to all other Rights granted to Administrative Agent, Required Lenders and
Lenders at law or in equity, whether or not the Obligation is due and payable
and whether or not Administrative Agent, Required Lenders or Lenders have
instituted any suit for collection, foreclosure, or other action in connection
with the Credit Documents.
11.7 Application of Proceeds. Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.
11.8 Certain Proceedings. Each Borrower shall promptly execute and deliver, or
cause the execution and delivery of, all applications, certificates,
instruments, registration statements, and all other documents and papers
Administrative Agent or Required Lenders reasonably request in connection with
the obtaining of any consent, approval, registration (other than securities law
registrations), qualification, permit, license or authorization of any
Governmental Authority or other Person necessary or appropriate for the
effective exercise of any Rights under the Credit Documents. Because each
Borrower agrees that Administrative Agent’s and Required Lenders’ remedies under
applicable Governmental Requirements for failure of such Borrower to comply with
the provisions of this section would be inadequate and that failure would not be
adequately compensable in damages, each Borrower agrees that the covenants of
this section may be specifically enforced.
11.9 Expenditures by Administrative Agent or Lenders. Any sums spent by
Administrative Agent or any Lender in the exercise of any Right under any Credit
Document is payable by the Companies to Administrative Agent within 10 days of
written demand, becomes part of the Obligation, and bears interest on the
portion thereof from time to time unpaid at the Default Rate from the date spent
until the date repaid.

 

56



--------------------------------------------------------------------------------



 



SECTION 12. ADMINISTRATIVE AGENT AND LENDERS.
12.1 Administrative Agent.
(a) Appointment. Each Lender appoints Administrative Agent (including, without
limitation, each successor Administrative Agent in accordance with this
Section 12) as its nominee and agent to act in its name and on its behalf (and
Administrative Agent and each such successor accepts that appointment): (i) To
act as its nominee and on its behalf in and under all Credit Documents; (ii) to
arrange the means whereby its funds are to be made available to any Borrower
under the Credit Documents; (iii) to take any action that it properly requests
under the Credit Documents (subject to the concurrence of other Lenders as may
be required under the Credit Documents); (iv) to receive all documents and items
to be furnished to it under the Credit Documents; (v) to promptly distribute to
it all material information, requests, documents, and items received from any
Borrower under the Credit Documents; (vi) to promptly distribute to it its
ratable part of each payment or prepayment (whether voluntary, as proceeds of
collateral upon or after foreclosure, as proceeds of insurance thereon, or
otherwise) in accordance with the terms of the Credit Documents; and (vii) to
deliver to the appropriate Persons requests, demands, approvals, and consents
received from it. However, Administrative Agent may not be required to take any
action that exposes it to personal liability or that is contrary to any Credit
Document or applicable Governmental Requirements.
(b) Successor. Administrative Agent may assign all of its Rights and obligations
as Administrative Agent under the Credit Documents to any of its Affiliates,
which Affiliate shall then be the successor Administrative Agent under the
Credit Documents. Administrative Agent may also voluntarily resign and shall
resign upon the request of Required Lenders for cause (i.e., Administrative
Agent is continuing to fail to perform its responsibilities as Administrative
Agent under the Credit Documents). If the initial or any successor
Administrative Agent ever ceases to be a party to this agreement or if the
initial or any successor Administrative Agent ever resigns (whether voluntarily
or at the request of Required Lenders), then Required Lenders shall (which, if
no Event of Default or Potential Default exists, is subject to Borrower’s
approval that may not be unreasonably withheld) appoint the successor
Administrative Agent from among Lenders (other than the resigning Administrative
Agent). If Required Lenders fail to appoint a successor Administrative Agent
within 30 days after the resigning Administrative Agent has given notice of
resignation or Required Lenders have removed the resigning Administrative Agent,
then the resigning Administrative Agent may, on behalf of Lenders, appoint a
successor Administrative Agent, which must be a commercial bank having a
combined capital and surplus of at least $1,000,000,000 (as shown on its most
recently published statement of condition). Upon its acceptance of appointment
as successor Administrative Agent, the successor Administrative Agent succeeds
to and becomes vested with all of the Rights of the prior Administrative Agent,
and the prior Administrative Agent is discharged from its duties and obligations
of Administrative Agent under the Credit Documents, and each Lender shall
execute the documents that any Lender, the resigning or removed Administrative
Agent, or the successor Administrative Agent reasonably request to reflect the
change. After any Administrative Agent’s resignation or removal as
Administrative Agent under the Credit Documents, the provisions of this section
inure to its benefit as to any actions taken or not taken by it while it was
Administrative Agent under the Credit Documents.

 

57



--------------------------------------------------------------------------------



 



(c) Rights as Lender. Administrative Agent, in its capacity as a Lender, has the
same Rights under the Credit Documents as any other Lender and may exercise
those Rights as if it were not acting as Administrative Agent. The term
“Lender”, unless the context otherwise indicates, includes Administrative Agent.
Administrative Agent’s resignation or removal does not impair or otherwise
affect any Rights that it has or may have in its capacity as an individual
Lender. Each Lender and each Borrower agree that Administrative Agent is not a
fiduciary for Lenders or for Borrowers but is simply acting in the capacity
described in this agreement to alleviate administrative burdens for Borrowers
and Lenders, that Administrative Agent has no duties or responsibilities to
Lenders or Borrowers except those expressly set forth in the Credit Documents,
and that Administrative Agent in its capacity as a Lender has the same Rights as
any other Lender.
(d) Other Activities. Administrative Agent or any Lender may now or in the
future be engaged in one or more loan, letter of credit, leasing, or other
financing transactions with any Borrower, act as trustee or depositary for any
Borrower, or otherwise be engaged in other transactions with any Borrower
(collectively, the “other activities”) not the subject of the Credit Documents.
Without limiting the Rights of Lenders specifically set forth in the Credit
Documents, neither Administrative Agent nor any Lender is responsible to account
to the other Lenders for those other activities, and no Lender shall have any
interest in any other Lender’s activities, any present or future guaranties by
or for the account of any Borrower that are not contemplated by or included in
the Credit Documents, any present or future offset exercised by Administrative
Agent or any Lender in respect of those other activities, any present or future
property taken as security for any of those other activities, or any property
now or hereafter in Administrative Agent’s or any other Lender’s possession or
control that may be or become security for the obligations of any Borrower
arising under the Credit Documents by reason of the general description of
indebtedness secured or of property contained in any other agreements,
documents, or instruments related to any of those other activities (but, if any
payments in respect of those guaranties or that property or the proceeds thereof
is applied by Administrative Agent or any Lender to reduce the Obligation, then
each Lender is entitled to share ratably in the application as provided in the
Credit Documents).
12.2 Expenses. Each Lender shall pay its Pro Rata Part of any reasonable
expenses (including, without limitation, court costs, reasonable attorneys’ fees
and other costs of collection) incurred by Administrative Agent (while acting in
such capacity) in connection with any of the Credit Documents if Administrative
Agent is not reimbursed from other sources within 30 days after incurrence. Each
Lender is entitled to receive its Pro Rata Part of any reimbursement that it
makes to Administrative Agent if Administrative Agent is subsequently reimbursed
from other sources.
12.3 Proportionate Absorption of Losses. Except as otherwise provided in the
Credit Documents, nothing in the Credit Documents gives any Lender any advantage
over any other Lender insofar as the Obligation is concerned or relieves any
Lender from ratably absorbing any losses sustained with respect to the
Obligation (except to the extent unilateral actions or inactions by any Lender
result in any Borrower or any other obligor on the Obligation having any credit,
allowance, setoff, defense, or counterclaim solely with respect to all or any
part of that Lender’s Pro Rata Part of the Obligation).

 

58



--------------------------------------------------------------------------------



 



12.4 Delegation of Duties; Reliance. Lenders may perform any of their duties or
exercise any of their Rights under the Credit Documents by or through
Administrative Agent, and Lenders and Administrative Agent may perform any of
their duties or exercise any of their Rights under the Credit Documents by or
through their respective Representatives. Administrative Agent, Lenders, and
their respective Representatives (a) are entitled to rely upon (and shall be
protected in relying upon) any written or oral statement believed by it or them
to be genuine and correct and to have been signed or made by the proper Person
and, with respect to legal matters, upon opinion of counsel selected by
Administrative Agent or that Lender (but nothing in this clause (a) permits
Administrative Agent to rely on (i) oral statements if a writing is required by
this agreement or (ii) any other writing if a specific writing is required by
this agreement), (b) are entitled to deem and treat each Lender as the owner and
holder of its portion of the Obligation for all purposes until, written notice
of the assignment or transfer is given to and received by Administrative Agent
(and any request, authorization, consent, or approval of any Lender is
conclusive and binding on each subsequent holder, assignee, or transferee of or
Participant in that Lender’s portion of the Obligation until that notice is
given and received), (c) are not deemed to have notice of the occurrence of an
Event of Default unless a responsible officer of Administrative Agent, who
handles matters associated with the Credit Documents and transactions
thereunder, has actual knowledge or Administrative Agent has been notified by a
Lender or a Borrower, and (d) are entitled to consult with legal counsel
(including counsel for Borrower), independent accountants, and other experts
selected by Administrative Agent and are not liable for any action taken or not
taken in good faith by it in accordance with the advice of counsel, accountants,
or experts.
12.5 Limitation of Administrative Agent’s Liability.
(a) Exculpation. Neither Administrative Agent nor any of its Affiliates or
Representatives will be liable for any action taken or omitted to be taken by it
or them under the Credit Documents in good faith and believed by it or them to
be within the discretion or power conferred upon it or them by the Credit
Documents or be responsible for the consequences of any error of judgment
(except for fraud, gross negligence, or willful misconduct), and neither
Administrative Agent nor any of its Affiliates or Representatives has a
fiduciary relationship with any Lender by virtue of the Credit Documents (but
nothing in this agreement negates the obligation of Administrative Agent to
account for funds received by it for the account of any Lender).
(b) Indemnity. Unless indemnified to its satisfaction against loss, cost,
liability, and expense, Administrative Agent may not be compelled to do any act
under the Credit Documents or to take any action toward the execution or
enforcement of the powers thereby created or to prosecute or defend any suit in
respect of the Credit Documents. If Administrative Agent requests instructions
from Lenders, or Required Lenders, as the case may be, with respect to any act
or action in connection with any Credit Document, Administrative Agent is
entitled to refrain (without incurring any liability to any Person by so
refraining) from that act or action unless and until it has received
instructions. In no event, however, may Administrative Agent or any of its
Representatives be required to take any action that it or they determine could
incur for it or them criminal or onerous civil liability. Without limiting the
generality of the foregoing, no Lender has any right of action against
Administrative Agent as a result of Administrative Agent’s acting or refraining
from acting under this agreement in accordance with instructions of Required
Lenders.

 

59



--------------------------------------------------------------------------------



 



(c) Reliance. Administrative Agent is not responsible to any Lender or any
Participant for, and each Lender represents and warrants that it has not relied
upon Administrative Agent in respect of, (i) the creditworthiness of any Company
and the risks involved to that Lender, (ii) the effectiveness, enforceability,
genuineness, validity, or the due execution of any Credit Document (except by
Administrative Agent), (iii) any representation, warranty, document,
certificate, report, or statement made therein (except by Administrative Agent)
or furnished thereunder or in connection therewith, (iv) the adequacy of any
collateral now or hereafter securing the Obligation or the existence, priority,
or perfection of any Lien now or hereafter granted or purported to be granted on
the collateral under any Credit Document, or (v) observation of or compliance
with any of the terms, covenants, or conditions of any Credit Document on the
part of any Company. EACH LENDER AGREES TO INDEMNIFY ADMINISTRATIVE AGENT AND
ITS REPRESENTATIVES AND HOLD THEM HARMLESS FROM AND AGAINST (BUT LIMITED TO SUCH
LENDER’S COMMITMENT PERCENTAGE OF) ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES, AND
REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, ASSERTED AGAINST, OR INCURRED BY THEM IN ANY WAY RELATING TO OR ARISING OUT
OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER THE CREDIT
DOCUMENTS IF ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES ARE NOT REIMBURSED FOR
SUCH AMOUNTS BY ANY COMPANY. ALTHOUGH ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR
THEIR OWN ORDINARY NEGLIGENCE, ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES DO
NOT HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN
FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.
12.6 Event of Default. While an Event of Default exists, Lenders agree to
promptly confer in order that Required Lenders or Lenders, as the case may be,
may agree upon a course of action for the enforcement of the Rights of Lenders.
Administrative Agent is entitled to act or refrain from taking any action
(without incurring any liability to any Person for so acting or refraining)
unless and until it has received instructions from Required Lenders. In actions
with respect to any Company’s property, Administrative Agent is acting for the
ratable benefit of each Lender.
12.7 Limitation of Liability. No Lender or any Participant will incur any
liability to any other Lender or Participant except for acts or omissions in bad
faith, and neither Administrative Agent nor any Lender or Participant will incur
any liability to any other Person for any act or omission of any other Lender or
any Participant.
12.8 Relationship of Lenders. The Credit Documents do not create a partnership
or joint venture among Administrative Agent and Lenders or among Lenders.

 

60



--------------------------------------------------------------------------------



 



12.9 Benefits of Agreement. None of the provisions of this section inure to the
benefit of any Company or any other Person except Administrative Agent and
Lenders. Therefore, no Company or any other Person is entitled to rely upon, or
entitled to raise as a defense, in any manner whatsoever, the failure of
Administrative Agent or any Lender to comply with these provisions.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS.
13.1 Successors and Assigns. The terms and provisions of the Credit Documents
shall be binding upon and inure to the benefit of Borrowers and the Lenders and
their respective successors and assigns, except that (i) no Borrower shall have
the right to assign its rights or obligations under the Credit Documents and
(ii) any assignment by any Lender must be made in compliance with Section 13.3.
The parties to this agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including, without limitation, any pledge or assignment by
any Lender of all or any portion of its rights under this agreement and any Note
to a Federal Reserve Bank; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3. The Administrative Agent may treat the Person
which made any loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
loan or which holds any Note to direct payments relating to such loan or Note to
another Person. Any assignee of the rights to any loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Credit Documents. Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such loan.
13.2 Participations.
(a) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Credit Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Credit Documents shall remain unchanged,
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Credit Documents, all amounts payable by each Borrower under this
agreement shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Credit Documents.

 

61



--------------------------------------------------------------------------------



 



(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Credit Documents other than any amendment, modification or
waiver with respect to any loan or any Commitment in which such Participant has
an interest which forgives principal, interest or fees or reduces the interest
rate or fees payable with respect to any such loan or such Commitment, extends
the Stated Termination Date, postpones any date fixed for any regularly
scheduled payment of principal of, or interest or fees on, any such loan or any
such Commitment, releases any guarantor of any such loan or releases all or
substantially all of the collateral, if any, securing any such loan.
(c) Benefit of Setoff. Each Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Credit Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Credit Documents, provided that each Lender shall retain
the right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.1 as if each Participant were a Lender.
13.3 Assignments.
(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Credit Documents. Such assignment shall be substantially
in the form of Exhibit E or in such other form as may be agreed to by the
parties thereto. The consent of Borrowers and Administrative Agent shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof; provided, however, that if an
Event of Default has occurred and is continuing, the consent of Borrowers shall
not be required. Such consent shall not be unreasonably withheld or delayed.
Each such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof shall (unless each of Borrowers and Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Commitment (calculated as
at the date of such assignment) or outstanding loans (if the applicable
Commitment has been terminated).
(b) Effect; Effective Date. Upon (i) delivery to Administrative Agent of an
assignment, together with any consents required by Section 13.3(a), and
(ii) payment of a $4,000 fee from the Purchaser or the assigning Lender to
Administrative Agent for processing such assignment (unless such fee is waived
by Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitments and loans under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Credit

 

62



--------------------------------------------------------------------------------



 



Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this agreement and any other Credit Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the
Credit Documents, to the same extent as if it were an original party hereto, and
no further consent or action by Borrower, the Lenders or Administrative Agent
shall be required to release the transferor Lender with respect to the
percentage of the Commitments and loans assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3(b),
the transferor Lender, Administrative Agent and Borrowers shall, if the
transferor Lender or the Purchaser desires that its loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.
13.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Credit Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Borrowers and their respective Subsidiaries,
so long as such Transferee or prospective Transferee agrees in writing to keep
such information confidential.
13.5 Tax Treatment. If any interest in any Credit Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.19.
SECTION 14. MISCELLANEOUS.
14.1 Nonbusiness Days. Any payment or action that is due under any Credit
Document on a non-Business Day may be delayed until the next succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a LIBOR Rate Borrowing, in
which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day.
14.2 Communications. Unless otherwise specifically provided, whenever any Credit
Document requires or permits any consent, approval, notice, request or demand
from one party to another, communication must be in writing (which may be by
telex or fax) to be effective and shall be deemed to have been given (i) if by
telex, when transmitted to the appropriate telex number and the appropriate
answer back is received, (ii) if by fax, when transmitted to the appropriate fax
number and machine confirmation of receipt is received (and all communications
sent by fax must be confirmed promptly thereafter by telephone; but any
requirement in this parenthetical shall not affect the date when the fax shall
be deemed to have been delivered), (iii) if by mail, on the third Business Day
after it is enclosed in an envelope and properly addressed, stamped, sealed and
deposited in the appropriate official postal service, (iv) if by e-mail, when
transmitted to the appropriate e-mail address of the receiving party (and all
communications sent by e-mail must be followed by a facsimile of that e-mail
sent to the receiving party), or (v) if by any other means, when actually
delivered. Until changed by notice pursuant to this agreement, the addresses
(and fax numbers) for Borrowers and Administrative Agent are stated beside their
respective signatures to this agreement. The address (and fax number) for each
Lender who becomes party to this agreement shall be stated beside its name on
the then most recently amended Schedule 2.

 

63



--------------------------------------------------------------------------------



 



14.3 Form and Number of Documents. The form, substance and number of
counterparts of each writing to be furnished under this agreement must be
satisfactory to Administrative Agent and its counsel.
14.4 Exceptions to Covenants. No Company may take or fail to take any action
that is permitted as an exception to any of the covenants contained in any
Credit Document if that action or omission would result in the breach of any
other covenant contained in any Credit Document.
14.5 Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Credit Documents survive all closings under the
Credit Documents and, except as otherwise indicated, are not affected by any
investigation made by any party.
14.6 Governing Governmental Requirements. Unless otherwise stated in any Credit
Document, the Governmental Requirements of the State of Texas and of the United
States of America govern the Rights and duties of the parties to the Credit
Documents and the validity, construction, enforcement, and interpretation of the
Credit Documents.
14.7 Invalid Provisions. Any provision in any Credit Document held to be
illegal, invalid or unenforceable is fully severable; the appropriate Credit
Document shall be construed and enforced as if that provision had never been
included; and the remaining provisions shall remain in full force and effect and
shall not be affected by the severed provision. Administrative Agent, Lenders
and each Company party to the affected Credit Document agree to negotiate, in
good faith, the terms of a replacement provision as similar to the severed
provision as may be possible and be legal, valid and enforceable.
14.8 Conflicts Between Credit Documents. The provisions of this agreement
control if in conflict (i.e., the provisions contradict each other as opposed to
a Credit Document containing additional provisions not in conflict) with the
provisions of any other Credit Document.
14.9 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Company’s obligations under the Credit Documents shall
remain in full force and effect until termination of the Commitments and payment
in full of the Principal Debt and of all interest, fees, and other amounts of
the Obligation then due and owing, except that Sections 3.16, 3.18, Section 11,
and Section 13, and any other provisions under the Credit Documents expressly
intended to survive by the terms hereof or by the terms of the applicable Credit
Documents, shall survive such termination. If at any time any payment of the
principal of or interest on any Note or any other amount payable by any Borrower
under any Credit Document is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy, or reorganization of any Borrower or otherwise,
the obligations of each Company under the Credit Documents with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

64



--------------------------------------------------------------------------------



 



14.10 Amendments, Consents, Conflicts, and Waivers.
(a) Required Lenders. Unless otherwise specifically provided (i) the provisions
of this agreement may be amended, modified, or waived, only by an instrument in
writing executed by Borrowers, Administrative Agent, and Required Lenders and
supplemented only by documents delivered or to be delivered in accordance with
the express terms of this agreement, and (ii) the other Credit Documents may
only be the subject of an amendment, modification, or waiver that has been
approved by Required Lenders and Borrowers.
(b) All Lenders. Any amendment to or consent or waiver under this agreement or
any Credit Document that purports to accomplish any of the following must be by
an instrument in writing executed by Borrowers and Administrative Agent and
executed (or approved, as the case may be) by each Lender: (i) Extends the due
date or decreases the amount of any scheduled payment or amortization of the
Obligation beyond the date specified in the Credit Documents; (ii) decreases any
rate or amount of interest, fees, or other sums payable to Administrative Agent
or Lenders under this agreement (except such reductions as are contemplated by
this agreement); (iii) changes the definition of “Commitment,” “Commitment
Percentage,” “Required Lenders,” or “Pro Rata Part;” (iv) increases any one or
more Lenders’ Commitments; or (v) changes this clause (b) or any other matter
specifically requiring the consent of all Lenders under this agreement.
(c) Conflicts. Any conflict or ambiguity between the terms and provisions of
this agreement and terms and provisions in any other Credit Document is
controlled by the terms and provisions of this agreement.
(d) Waivers. No course of dealing or any failure or delay by Administrative
Agent, any Lender, or any of their respective Representatives with respect to
exercising any Right of Administrative Agent or any Lender under this agreement
operates as a waiver thereof. A waiver must be in writing and signed by
Administrative Agent and Lenders (or Required Lenders, if permitted under this
agreement) to be effective, and a waiver will be effective only in the specific
instance and for the specific purpose for which it is given.
14.11 Multiple Counterparts. Any Credit Document may be executed in a number of
identical counterparts, and by each party thereto on separate counterparts
(including, at Administrative Agent’s discretion, counterparts or signature
pages executed and transmitted by fax) with the same effect as if all
signatories had signed the same document. All counterparts must be construed
together to constitute one and the same instrument.

 

65



--------------------------------------------------------------------------------



 



14.12 VENUE, SERVICE OF PROCESS, AND JURY TRIAL.
(a) VENUE AND SERVICE OF PROCESS. EACH BORROWER, FOR ITSELF AND ITS SUCCESSORS
AND ASSIGNS, IRREVOCABLY (I) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS IN TEXAS, (II) WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE GOVERNMENTAL REQUIREMENTS, ANY OBJECTION THAT IT MAY NOW OR IN THE
FUTURE HAVE TO THE LAYING OF VENUE OF ANY LITIGATION ARISING OUT OF OR IN
CONNECTION WITH ANY CREDIT DOCUMENT AND THE OBLIGATION BROUGHT IN THE DISTRICT
COURTS OF DALLAS COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION, (III) WAIVES ANY CLAIMS THAT ANY
LITIGATION BROUGHT IN ANY OF THE FOREGOING COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (IV) CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THOSE
COURTS IN ANY LITIGATION BY THE MAILING OF COPIES OF THAT PROCESS BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY HAND DELIVERY, OR BY
DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE, AND SERVICE SHALL BE DEEMED
COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS ADDRESS FOR PURPOSES OF THIS
AGREEMENT, AND (V) AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY
CREDIT DOCUMENT ARISING OUT OF OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR THE
OBLIGATION MAY BE BROUGHT IN ONE OF THE FOREGOING COURTS.
(b) JURY WAIVER. EACH OF BORROWERS, ADMINISTRATIVE AGENT AND LENDERS HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG SUCH PARTIES ARISING OUT OF OR IN ANY WAY RELATED
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT TO LENDERS TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER
CREDIT DOCUMENTS.
(c) General. The scope of each of the foregoing waivers is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. EACH BORROWER ACKNOWLEDGES THAT THESE WAIVERS ARE A
MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT’S AND EACH LENDER’S AGREEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF ADMINISTRATIVE AGENT AND EACH
LENDER HAVE ALREADY RELIED ON THESE WAIVERS IN ENTERING INTO THIS AGREEMENT, AND
THAT ADMINISTRATIVE AGENT AND EACH LENDER WILL CONTINUE TO RELY ON EACH OF THESE
WAIVERS IN RELATED FUTURE DEALINGS. EACH BORROWER FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THESE WAIVERS WITH ITS LEGAL COUNSEL, AND THAT
IT KNOWINGLY AND VOLUNTARILY AGREES TO EACH WAIVER FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. The waivers in this section are irrevocable, meaning that they
may not be modified either orally or in writing, and these waivers apply to any
future renewals, extensions, amendments, modifications, or replacements in
respect of the applicable Credit Document. In connection with any Litigation,
this agreement may be filed as a written consent to a trial by the court.

 

66



--------------------------------------------------------------------------------



 



14.13 ENTIRETY. THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
BORROWER, THE OTHER COMPANIES, LENDERS, AND ADMINISTRATIVE AGENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
14.14 Amendment and Restatement. This agreement amends and restates in its
entirety the Existing Credit Agreement. The execution of this agreement and the
other Credit Documents executed in connection herewith does not extinguish the
indebtedness outstanding in connection with the Existing Credit Agreement nor
does it constitute a novation with respect to such indebtedness. EACH BORROWER
REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR
OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OR ANY OTHER PERSON’S
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS.
[Remainder of Page Intentionally Blank. Signature Page Follows]

 

67



--------------------------------------------------------------------------------



 



DULY EXECUTED AND DELIVERED by each of the signatories hereto as of the date
first stated in this agreement.

            PMC COMMERCIAL TRUST,
as a Borrower
      By:   /s/ Barry N. Berlin         Barry N. Berlin        Executive Vice
President
and Chief Financial Officer   

Address for Notice:
PMC Commercial Trust
17950 Preston Road, Suite 600
Dallas, Texas 75252
Attn: Chief Financial Officer
Fax No.: 972/349-3265

            FIRST WESTERN SBLC, INC.,
as a Borrower
      By:   /s/ Barry N. Berlin         Barry N. Berlin        Executive Vice
President
and Chief Financial Officer   

Address for Notice:
First Western SBLC, Inc.
17950 Preston Road, Suite 600
Dallas, Texas 75252
Attn: Lance B. Rosemore
Fax No.:                                         

 

68



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent, JPMorgan Chase,
and a Lender
      By:   /s/ Denise Parks         Denise Parks        Senior Vice President 
 

Address for Notice:
JPMorgan Chase Bank, National Association
2200 Ross Avenue, 8th Floor
Dallas, Texas 75201
Attn: Denise Parks
Fax No.: 214/965-2946

 

69